 
Exhibit 10.2
 
Confidential Treatment Requested by Capital Trust, Inc.
 
EXECUTION VERSION
 
 
This instrument is subject to and has the benefits of the terms and conditions
of each of (i) that certain Intercreditor Agreement of even date herewith by and
among JPMorgan Chase Bank, N.A., JPMorgan Chase Funding Inc., Citigroup Global
Markets Inc., Citigroup Financial Products Inc., Morgan Stanley Asset Funding
Inc. and Five Mile Capital II CT Mezz SPE LLC.
 

 

 

 
MEZZANINE LOAN AGREEMENT


between


CT Legacy REIT Mezz Borrower, Inc., as Borrower


and


Five Mile Capital II CT Mezz SPE LLC, as Mezzanine Lender
 
  
 
Dated as of March 31, 2011
 

 

 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


Page
 
1.
Definitions
2
       
2.
Agreement to Lend.
19
 
2.1
Loan Amount; Interest.
19
 
2.2
Collateral for Mezzanine Loan
20
 
2.3
Term of the Mezzanine Loan
20
 
2.4
Closing
20
 
2.5
Prepayments.
21
       
3.
Conditions to Closing.
22
 
3.1
Conditions Precedent to Obligations of Mezzanine Lender to Lend
22
       
4.
Representations, Warranties and Certain Covenants
26
 
4.1
Organization and Authority.
26
 
4.2
Enforceability
28
 
4.3
Non-Contravention.
29
 
4.4
Financial Statements
29
 
4.5
Accurate Disclosure
29
 
4.6
Approvals
29
 
4.7
Transaction Documents
29
 
4.8
Compliance with Law
30
 
4.9
Senior Loan Documents
30
 
4.10
Capitalization and Structure; Ownership of Assets
30
 
4.11
Broker’s or Finder’s Commission
31
 
4.12
Disclosure
31
 
4.13
Omitted
31
 
4.14
Employment Practices.  Neither Borrower, AssetCo nor any Senior Borrower has any
employees
32
 
4.15
Taxes
32
 
4.16
Transactions with Related Parties
32
 
4.17
Bank Accounts
32
 
4.18
No Material Adverse Change
33
 
4.19
Bankruptcy
33
 
4.20
ERISA
34
 
4.21
Single Purpose Entity
34
 
4.22
Charter Documents
34
 
4.23
Indebtedness
34
 
4.24
Collateral Loans and Mortgaged Properties
34
       
5.
Covenants.
34
 
5.1
Business
34
 
5.2
Existence
35
 
5.3
Compliance With and Modification of Senior Loan.
35

 
 
i

--------------------------------------------------------------------------------

 
 

 
5.4
Compliance With and Modification of Collateral Loan Documents
36
 
5.5
Transfer of Property and Change in Ownership
36
 
5.6
Cash Management.
39
 
5.7
Use of Funds
40
 
5.8
Related Party Contracts
41
 
5.9
Material Transactions
41
 
5.10
Books and Records
41
 
5.11
Reporting Requirements.
41
 
5.12
Distributions.
43
 
5.13
Budget and Protective Advances
44
 
5.14
Compliance with ERISA
45
 
5.15
Copies of all Notices
45
 
5.16
Borrowing
45
 
5.17
Estoppel Certificates.
46
 
5.18
Mezzanine Lender’s Right to Cure and Expenses
46
 
5.19
Additional Rights Upon Event of Default.
46
 
5.20
Permitted Refinancing
47
       
6.
Event of Default.
47
 
6.1
Event of Default
47
 
6.2
Mezzanine Lender’s Remedies
50
 
6.3
Notice and Cure
50
       
7.
Miscellaneous.
50
 
7.1
Indemnification
50
 
7.2
Notice of Indemnification
51
 
7.3
Costs
51
 
7.4
Survival of Covenants, Representations and Warranties; Severability
51
 
7.5
Amendment and Waiver
51
 
7.6
Notices, Etc
51
 
7.7
Successors and Assigns
52
 
7.8
Descriptive Headings; Interpretation
53
 
7.9
Satisfaction Requirement
53
 
7.10
Governing Law
53
 
7.11
Service of Process
53
 
7.12
Counterparts
54
 
7.13
Interpretation
54
 
7.14
Waiver of Jury Trial
54
 
7.15
Execution and Binding Effect
54
 
7.16
Publicity
54
 
7.17
No Partnership or Joint Venture
54
 
7.18
Omitted
54
 
7.19
Assignment and Participation.
55
 
7.20
Remedies of Borrower.
57
 
7.21
Discussions with Senior Lender.
57
 
7.22
Independent Approval Rights.
57
 
7.23
Certain Investments by Mezzanine Lender and its Affiliates
57

 
 
ii

--------------------------------------------------------------------------------

 
 

 
7.24
Further Investment in Collateral Assets
58
 
7.25
Tax Treatment of Funding Fee
58
 
7.26
Indemnified Taxes
58
 
7.27
Allocation for Tax Purposes
58
 
7.28
Tax Treatment of the Mezzanine Loan
58
 
7.29
U.S Federal Income Tax Reporting
58

   
SCHEDULES

 
Schedule 1
Initial Unencumbered Collateral Assets
Schedule 1-A
Designated Value of Selected Assets for Current Distribution Purposes
Schedule 2-A
Citi Collateral Assets
Schedule 2-B-1
JPMCB Collateral Assets
Schedule 2-B-2
JPMCF Collateral Assets
Schedule 2-C
MS Collateral Assets
Schedule 3-A
Citi Loan Documents
Schedule 3-B
JPM Loan Documents
Schedule 3-C
MS Loan Documents
Schedule 3.1(l)
Financial Statements
Schedule 4.10-A
Receipt and Use of Proceeds
Schedule 4.10-B
Capitalization – Organizational Structure
Schedule 4.16
Related Party Transactions
Schedule 4.17
Bank Accounts
Schedule 5.1
Guarantor and Affiliates Investments in Collateral Assets
Schedule 5.11
Form of Covenant Compliance Certificate
Schedule 5.13
Budget
Schedule 7.23
Restricted Collateral Assets

 
 
iii

--------------------------------------------------------------------------------

 
 
MEZZANINE LOAN AGREEMENT
 
This Mezzanine Loan Agreement (this “Agreement”) is entered into as of March 31,
2011, by and between Five Mile Capital II CT Mezz SPE LLC, a Delaware limited
liability company having an address at c/o Five Mile Capital Partners, LLC,
Three Stamford Plaza, 301 Tresser Boulevard, 12th Floor, Stamford, Connecticut
06901 (“Mezzanine Lender”) and CT Legacy REIT Mezz Borrower, Inc., a Maryland
corporation, having an address at c/o Capital Trust, Inc., 410 Park Avenue, New
York, New York  10022 (“Borrower”).
 
RECITALS
 
A.           Borrower is the owner of 100% of the limited liability company
interests in CT Legacy Asset, LLC, a Delaware limited liability company
(“AssetCo”).
 
B.           AssetCo is the owner, directly or indirectly, of each of the real
estate loan or loan-related assets described on Schedule 1 attached hereto (the
“Initial Unencumbered Collateral  Assets”)
 
C.           AssetCo is also the owner of 100% of the limited liability company
interests in each of (1) CT Legacy Citi SPV, LLC, a Delaware limited liability
company (“Citi Borrower”); (2) CT Legacy JPM SPV, LLC, a Delaware limited
liability company (“JPM Borrower”); and (3) CT Legacy MS SPV, LLC, a Delaware
limited liability company, CT XLC Holding, LLC, Bellevue C2 Holding, LLC and CNL
Hotel JV, LLC (individually and collectively, “MS Borrower”).   Citi Borrower is
the “seller” under a repurchase financing facility with Citigroup Global Markets
Inc. and Citigroup Financial Products Inc, (collectively, “Citi”), relating to
certain real estate loan or loan-related assets listed on Schedule 2-A attached
hereto (the “Citi Collateral Assets”); JPM Borrower is the “seller” under (i) a
repurchase financing facility with JPMorgan Chase Bank, N.A. (“JPMCB”), relating
to certain real estate loan or loan-related assets listed on Schedule 2-B-1
attached hereto (the “JPMCB Collateral Assets”) and (ii) a repurchase financing
facility with JPMorgan Chase Funding Inc. (“JPMCF” and together with JPMCB,
“JPM”), relating to certain real estate loan or loan-related assets listed on
Schedule 2-B-2 attached hereto (the “JPMCF Collateral Assets” and together with
the JPMCB Collateral Assets, the JPM Collateral Assets); and MS Borrower is the
“seller” under a repurchase financing facility with Morgan Stanley Asset Funding
Inc. (“MS”), relating to certain real estate loan or loan-related assets listed
on Schedule 2-C attached hereto (the “MS Collateral Assets”).
 
D.           Borrower has requested that Mezzanine Lender make a loan to
Borrower in the aggregate principal amount of $83,000,000.00 (the “Mezzanine
Loan”), and Mezzanine Lender is willing to make the Mezzanine Loan upon and
subject to the provisions and conditions set forth in this Agreement.
 
E.           The conditions to Mezzanine Lender’s obligation to make the
Mezzanine Loan to Borrower include, among other things, that Borrower pledge to
Mezzanine Lender as security for the Mezzanine Loan, all of Borrower’s right,
title and interest in and to the limited liability company interests in AssetCo.
 
 
1

--------------------------------------------------------------------------------

 
 
WITNESSETH
 
In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
1. 
Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

 
“Accountant” means Ernst & Young, and/or any other nationally recognized
independent certified accountant that has been approved in writing by Mezzanine
Lender.
 
“Affiliate” means, for any Person, any Person directly or indirectly controlling
or controlled by or under common control with such Person, including, without
limitation, any officer, director, shareholder, member or partner in or of such
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.  For purposes hereof, notwithstanding anything to the contrary set
forth herein or in the Transaction Documents, Mezzanine Lender shall not be
deemed to be an Affiliate of Borrower or of any direct or indirect
interest-holder in Borrower.  Notwithstanding anything to the contrary contained
herein, the definition of “Affiliate” shall exclude Sam Zell and any Person
directly or indirectly controlled by or under common control with Sam Zell.
 
“Agreement” means this Agreement, as amended or supplemented from time to time,
together with any exhibits, schedules or other attachments hereto.
 
“Approvals” means, collectively, any and all approvals, orders, franchises,
licenses, permits, registrations, certificates, qualifications, consents,
authorizations, orders, determinations, filings and declarations required by any
Government Authority, other party or pursuant to any applicable contract or
agreement.
 
“AssetCo” has the meaning given in Recital A.
 
“Assignment” means the sale of one or more of the Notes or any interest therein.
 
“Authorized Lender” has the meaning set forth in Section 7.19(b).
 
“Blocked Account Agreement” has the meaning set forth in Section 4.17(a).
 
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Budget” has the meaning set forth in Section 5.13.
 
“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which commercial banks are authorized or required to be closed in New York.
 
 
2

--------------------------------------------------------------------------------

 
 
“Cash Management Agreement” means that certain Cash Management Agreement of even
date herewith, by and between Borrower and Mezzanine Lender.
 
“Charter Documents” means, for any entity, the documents pursuant to which such
entity has been formed and by which it is governed, including, in the case of a
corporation, its articles of organization or certificate of incorporation and
its bylaws; in the case of a limited partnership, its agreement of limited
partnership and certificate of limited partnership; and in the case of a limited
liability company, its certificate of formation and operating agreement.
 
“Citi” has the meaning set forth in Recital C.
 
“Citi Collateral Assets” has the meaning set forth in Recital C.
 
“Citi Financing” means the repurchase financing evidenced by the Citi Financing
Documents in the aggregate principal amount of $42,284,721.00 (prior to the
repayment of a portion of such obligation intended to occur on the date hereof).
 
“Citi Financing Documents” means each of the documents listed on Schedule 3-A
attached hereto, as the same may be amended, extended, renewed, restated or
replaced from time to time (it being agreed that any such amendment, extension,
renewal, restatement or replacement shall be subject to the requirements of this
Agreement and the Intercreditor Agreement).
 
“Closing” has the meaning set forth in Section 2.4.
 
“Closing Date” has the meaning set forth in Section 2.4.
 
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
“Collateral Asset” or “Collateral Assets” means any one or more of the Senior
Loan Collateral Assets and/or the Unencumbered Collateral Assets.
 
“Collateral Asset Holder” means, individually or collectively, as the context
may require, AssetCo, Citi Borrower, JPM Borrower and/or MS Borrower.
 
“Collateral Asset Loan” means a mortgage or mezzanine loan (i) comprising a
Collateral Asset, or (ii) as to which a Collateral Asset constitutes a
participation, sub-participation, subordinated note or other interest therein.
 
“Collateral Asset Loan Documents” means the promissory notes, mortgages, deeds
of trust, pledges, assignments, intercreditor agreements, certificates and other
instruments evidencing, securing and governing the Collateral Asset Loans.
 
“Collateral Asset Co-Lending Documents” means the participation agreements,
participation certificates, co-lending agreements, intercreditor agreements,
servicing agreements, administration agreements and other documents evidencing
and governing any Collateral Asset Holder’s right, title and interest in and to,
and obligations with respect to, any Collateral Asset that constitutes a
participation, sub-participation, subordinated note or other interest in a
Collateral Asset Loan.
 
 
3

--------------------------------------------------------------------------------

 
 
“Collection Account” has the meaning set forth in Section 5.6(a).
 
“Collection Account Funds” has the meaning set forth in Section 5.6(c).
 
“Contingent Obligations” means any obligations directly or indirectly
guaranteeing any Debt of any other Person in any manner and any contingent
obligation to purchase, to provide funds for payment, to supply funds to invest
in any other Person or otherwise to assure a creditor against loss.
 
“Covenant Compliance Certificate” has the meaning set forth in Section 5.11(a).
 
“CT Change in Control” means if both of the following events occur:  (i) either
(A) any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, a amended (the “1934 Act”)) shall become, or
obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of equity of Guarantor entitled to vote generally in the election of
directors, members or partners of 50.1% or more; or (B) the current members of
Guarantor’s board of directors (the “Incumbent Directors”) cease for any reason,
including, without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction, to constitute at least a majority of such board
of directors, provided that any person becoming a director of Guarantor
subsequent to the date hereof shall be considered an Incumbent Director if such
person’s election was approved by or such person was nominated for election by a
vote of at least a majority of the Incumbent Directors; or (C) the consummation
of any consolidation or merger of Guarantor where the stockholders of Guarantor
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own shares representing in the
aggregate more than fifty and one-tenth of one percent (50.1%) of the voting
shares of the entity issuing cash or securities in the consolidation or merger
(or of its ultimate parent corporation, if any); and (ii) any two (2) of Stephen
D. Plavin, Geoffrey G. Jervis and Thomas C. Ruffing cease to be employed as
full-time senior executives by CT Investment Management Co., LLC (or any
successor entity with respect to the management of REIT Holdings and/or the
Collateral Assets), and replacements for such individuals acceptable to
Mezzanine Lender in its sole discretion have not been appointed within thirty
(30) days of the date on which the second (2nd) of such individuals ceased to be
so employed.

 
“CTIMCO” means CT Investment Management Co., LLC, a Delaware limited liability
company.


“CT Manager” means CT Legacy Manager, LLC, a Delaware limited liability company.
 
 
4

--------------------------------------------------------------------------------

 
 
“CTLH” means CT Legacy Holding, LLC, a Delaware limited liability company,
together with the following wholly-owned subsidiaries: (a) CT Legacy Series 1
Note Issuer, LLC, a Delaware limited liability company and (ii) CT Legacy Series
2 Note Issuer, LLC, a Delaware limited liability company.
 
“Current Distribution” shall mean dividends payable to Series A preferred
shareholders as and to the extent permitted and otherwise in accordance with
Section 5.6(c)(iii), as follows: (i) during the period beginning on the date
hereof and ending on December 31, 2012, a monthly amount not to exceed
$625,000.00 (prorated for March, 2011 as provided below); and (ii) thereafter
(prorated, as provided below, if applicable), the lesser of (A) $625,000.00 per
month, or (B) a monthly amount equal to the product of (x) .00208333, multiplied
by as applicable (y) (a) for CMBS, CRE CDOs and equity interests in CRE CDOs,
zero, (b) for the Collateral Assets listed on Schedule 1-A, the balances listed
on such Schedule 1-A and (c) for all other Collateral Assets (1) the aggregate
outstanding principal balance, as of the first day of the month in question, of
the Collateral Assets, less (2) any impaired credit reserves determined in
accordance with GAAP in place with respect to such Collateral
Assets.  Notwithstanding the foregoing, the Current Distribution accrual in any
month shall not be less than the smallest of (x) $83,333 or (y) an amount equal
to fifty percent (50%) of Net Cash Flow for such month.  In any month, the
Current Distribution is only payable to the extent permitted and otherwise in
accordance with Section 5.6(c)(iii).  To the extent that any monthly portion of
the Current Distribution is not paid, such Current Distribution may accrue and
shall be deferred until a subsequent month, provided, however, that (i) in no
event shall aggregate accrued and unpaid Current distributions during the term
of the Mezzanine Loan exceed $7,500,000.00 and (ii) upon the occurrence of any
Event of Default (x) the entire portion of the Current Distribution that has
accrued and remains unpaid as of the date of the Event of Default shall be
automatically and unconditionally waived, forfeited and reduced to zero ($0),
shall no longer be included as an accrued Current Distribution, and shall not be
paid or payable under Section 5.6(c)(iii) and (y) no portion of the Current
Distribution shall thereafter accrue and be deferred to a subsequent month.  The
Current Distribution for any partial month period shall be pro-rated based upon
the actual number of days during such period divided by the number of days in
such calendar month.
 
“Current Pay Interest” shall have the meaning given in Section 2.1(b).
 
“Debt”  means, with respect to any Person, without duplication:
 
 
(i)
all indebtedness of such Person to any other Person (regardless of whether such
indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services and including any “repurchase” financing
facility, including without limitation the Citi Financing, the JPM Financing and
the MS Financing;

 
 
(ii)
all letters of credit issued for the account of such Person and all unreimbursed
amounts drawn thereunder;

 
 
(iii)
all indebtedness secured by a lien on any property owned by such Person (whether
or not such indebtedness has been assumed) except obligations for impositions of
Government Authorities which are not yet due and payable;

 
 
5

--------------------------------------------------------------------------------

 
 
 
(iv)
all Contingent Obligations of such Person;

 
 
(v)
all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars, or similar
agreements) and similar agreements;

 
 
(vi)
all contractual indemnity obligations of such Person; and

 
 
(vii)
any material actual or contingent liability to any Person or Government
Authority with respect to any employee benefit plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code.

 
“Default Rate” means a rate of interest equal to the lesser of (i) nineteen
percent (19.0%) per annum, or (ii) the Maximum Legal Rate.
 
“Deposit Account Control Agreement” means that certain Deposit Account Control
Agreement of even date herewith, by and among Borrower, Mezzanine Lender and
Bank of America, N.A., pertaining to the Collection Account, as such agreement
may be modified, amended, supplemented, replaced and otherwise substituted for,
as agreed to by Mezzanine Lender.
 
“DPO Lenders” means each of the JSN Holders and the Senior Credit Holders.
 
“Eligible Account” shall mean an identifiable account which is separate from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or (b)
a segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.
 
“Eligible Institution” shall mean either Bank of America, N.A. or a federal or
state chartered depository institution or trust company insured by the Federal
Deposit Insurance Corporation the short term unsecured debt obligations or
commercial paper of which are rated at least A-1+ by S&P, P-1 by Moody’s or F-1+
by Fitch in the case of accounts in which funds are held for thirty (30) days or
less or, in the case of letters of credit or accounts in which funds are held
for more than thirty (30) days, the long term unsecured debt obligations of
which are rated at least “AA” by Fitch and S&P or “Aa2” by Moody’s.
 
“ERISA” has the meaning set forth in Section 4.20.
 
 
6

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning set forth in Section 6.1.
 
“Executive Order 13224” has the meaning set forth in Section 4.1(h).
 
“Financial Statements” means statements of the assets, liabilities (direct or
contingent), income, expenses and cash flow and a detailed balance sheet of
Borrower and Guarantor (and, to the extent not consolidated with the Financial
Statements of Borrower, AssetCo and/or each Senior Borrower, as applicable),
prepared in accordance with GAAP.
 
“FMC” has the meaning set forth in Section 7.19(b).
 
“FMC Shareholder” means Five Mile Capital II CT Equity SPE LLC, a Delaware
limited liability company.
 
“Funding Fee” means a payment in the amount of $1,660,000.00 due from Borrower
to Mezzanine Lender on the Closing Date.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.
 
“Government Authority” means any governmental or quasi-governmental authority or
official, including, without limitation, any federal, state, territorial,
county, municipal or other governmental or quasi-governmental agency, board,
branch, bureau, commission, court, department, other instrumentality, political
unit, subdivision or official, whether domestic or foreign.
 
“Guarantor” means Capital Trust, Inc., a Maryland corporation.
 
“Guaranty” means that certain Guaranty of even date herewith made by Guarantor
to Mezzanine Lender.
 
“Indemnified Parties” has the meaning set forth in Section 7.1.
 
“Indemnified Taxes” has the meaning set forth in Section 7.26.
 
“Initial Request” has the meaning set forth in Section 5.13(b).
 
“Initial Unencumbered Collateral Assets” has the meaning set forth in Recital B.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith among Citi, JPM, MS and Mezzanine Lender, as the same may be
amended, extended, renewed, restated or replaced from time to time.
 
“Interest Period” means, with respect to each Payment Date, the period beginning
on the 20th day of the calendar month preceding the calendar month in which such
Payment Date occurs, and ending on such Payment Date.
 
“JPM” has the meaning set forth in Recital C.
 
 
7

--------------------------------------------------------------------------------

 
 
“JPMCB” has the meaning set forth in Recital C.
 
“JPMCB Collateral Assets” has the meaning set forth in Recital C.
 
“JPMCF” has the meaning set forth in Recital C.
 
“JPMCF Collateral Assets” has the meaning set forth in Recital C.
 
“JPM Collateral Assets” has the meaning set forth in Recital C.
 
“JPM Financing” means the repurchase financing evidenced by the JPM Financing
Documents in the aggregate principal amount of $192,805,194.00 (prior to the
repayment of a portion of such obligation intended to occur on the date hereof).
 
“JPM Financing Documents” means each of the documents listed on Schedule 3-B
attached hereto, as the same may be amended, extended, renewed, restated or
replaced from time to time (it being agreed that any such amendment, extension,
renewal, restatement or replacement shall be subject to the requirements of this
Agreement and the Intercreditor Agreement).
 
“JSN Holders” means the junior subordinated creditors of Guarantor and its
subsidiaries that are issued Class “B” shares of common stock of Borrower, in an
amount not to exceed 10.99% of all classes of common stock of Borrower, pursuant
to the Transaction Documents, as identified on Schedule 4.10-B, together with
any permitted successors and assigns of such junior subordinated creditors.
 
“JSN Stock Secured Note” means one or more notes (or other indicia of
indebtedness) that is (or are): (i) issued by CTLH, (ii) in the aggregate
principal amount of $5,000,000 and has a term of five (5) years, (iii) to be
initially held by JSN Holders, (iv) secured, in part, by a pledge of not more
than 31.06% of the equity interest in REIT Holdings owned by CTLH and (v) is (or
are) in form and substance acceptable to Mezzanine Lender.  The JSN Stock
Secured Note shall earn interest at a rate of 8.19% per annum, which amount may
be fully accruing and not currently payable.
 
“Liens” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing), and the
filing of any financing statement under the Uniform Commercial Code or
comparable law as in effect in the applicable jurisdiction with respect to any
of the foregoing.
 
“Loan Parties” means Borrower, AssetCo, each Senior Borrower and Guarantor.
 
“Losses” has the meaning set forth in Section 7.1.
 
“Material Actions” has the meaning set forth in Section 5.4.
 
 
8

--------------------------------------------------------------------------------

 
 
“Material Adverse Change” means one or more of the following:  (a) a material
adverse change in the business, operations, results of operations, or condition
of any Loan Party that results in a material impairment of Borrower’s or such
Loan Party’s ability to repay the principal and interest on the Mezzanine Loan
or the repurchase prices and price differential payments on Senior Loans, as
applicable, as the same may become due and payable, and/or perform its or his
respective obligations under the Mezzanine Loan Documents or the Senior Loan
Documents to which each is a party; (b) a material impairment of the Mezzanine
Lender's ability to enforce its rights under this Agreement or any of the other
Mezzanine Loan Documents; or (c) a material impairment of the priority of the
Mezzanine Lender's lien and security interests created by the other Mezzanine
Loan Documents.
 
“Maximum Legal Rate” means the maximum non-usurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or the other Mezzanine Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Mezzanine Loan.
 
“Mezzanine Lender” has the meaning set forth in the introductory paragraph of
this Agreement.
 
“Mezzanine Lender’s Counsel” means Goodwin Procter LLP, a limited liability
partnership including professional corporations, acting as counsel to the
Mezzanine Lender in connection with the transactions contemplated hereunder.
 
“Mezzanine Loan” has the meaning set forth in the Recitals of this Agreement.
 
“Mezzanine Loan Collateral” has the meaning set forth in Section 2.2.
 
“Mezzanine Loan Documents” means, collectively, this Agreement, the Note, the
Guaranty, the Pledge Agreement, the Cash Management Agreement, the Blocked
Account Agreement, the Deposit Account Control Agreement and any and all other
documents, instruments, and certificates contemplated thereby or executed and
delivered in connection therewith, as the same may be amended or supplemented
from time to time.
 
“Mortgaged Property” means the underlying real estate directly or indirectly
securing a Collateral Asset Loan.
 
“MS” has the meaning set forth in Recital C.
 
“MS Collateral Assets” has the meaning set forth in Recital C.
 
“MS Financing” means the repurchase financing evidenced by the MS Financing
Documents in the aggregate principal amount of $103,525,425.00 (prior to the
repayment of a portion of such obligation intended to occur on the date hereof).
 
“MS Financing Documents” means each of the documents listed on Schedule 3-C
attached hereto, as the same may be amended, extended, renewed, restated or
replaced from time to time (it being agreed that any such amendment, extension,
renewal, restatement or replacement shall be subject to the requirements of this
Agreement and the Intercreditor Agreement).
 
 
9

--------------------------------------------------------------------------------

 
 
“Net Cash Flow” shall mean, for any applicable calendar month, an amount equal
to (x) the sum of all deposits into the Collection Account pursuant to Section
5.6(b)(ii) during such calendar month minus (y) the sum of all distributions
from the Collection Account pursuant to Section 5.6(c)(i) and Section 5.6(c)(ii)
during such calendar month.
 
“Net Liquidation Proceeds” shall mean, with respect to any Collateral Asset, the
amounts paid to or received by or on behalf of the Collateral Asset Holder
thereof in connection with the whole, partial or discounted liquidation of such
Collateral Asset, whether through partial prepayment, payment in full at
maturity, discounted payoff or sale (including sale to another lender or
participant pursuant to an intercreditor, co-lending or participation agreement)
of the underlying Collateral Asset Loan, and/or the sale of the real property,
pledged equity or other collateral securing the underlying Collateral Asset Lon,
through foreclosure or otherwise, in each case after payment of such Collateral
Asset Holder’s share of costs and other customary expenses and fees, including
but not limited to amounts payable to any servicer or special servicer
administering such Collateral Asset.
 
“Net Senior Loan Collateral Asset Cash Flow” means, with respect to each Senior
Loan Collateral Asset, Net Liquidation Proceeds and Non-Liquidation Income
received by any Senior Borrower, less amounts paid therefrom to the applicable
Senior Lender in accordance with the Senior Loan Documents.
 
“Non-Consolidation Opinion” has the meaning set forth in Section 3.1(c)(iii).
 
“Non-Disclosure Agreement” has the meaning set forth in Section 7.7.
 
“Non-Liquidation Income” means all amounts received by Borrower, AssetCo or any
Senior Borrower from any source whatsoever, except only (i) Net Liquidation
Proceeds, and (ii) advances of the Mezzanine Loan.
 
“Note” means the Promissory Note of the Borrower, dated the date hereof, as
amended, extended, renewed, restated or replaced from time to time.
 
“OFAC” has the meaning given in Section 4.1(h).
 
“Payment Date” means the 19th day of each calendar month during the term of the
Mezzanine Loan.
 
“Participant Register” has the meaning given in Section 7.19(c).
 
“Participation” means the sale of a participation interest in the Mezzanine
Loan.
 
“Patriot Act” has the meaning given in Section 4.1(h).
 
“Permitted Equity Transfers” has the meaning set forth in Section 5.5.
 
 
10

--------------------------------------------------------------------------------

 
 
“Permitted Financing” means a Permitted Mezzanine Refinancing, a Permitted
Senior Loan Refinancing and/or a Permitted Unencumbered Collateral Asset
Financing, as the context may require.


“Permitted Mezzanine Refinancing” means a debt or preferred equity refinancing
of the Mezzanine Loan pursuant to which (i) the original principal balance of
the replacement financing is no greater than the outstanding principal balance
of the Mezzanine Loan at the time of refinancing; and (ii) the total cost of
such replacement financing over the term thereof, including loan costs and fees
such as exit fees and origination fees, but excluding contingent prepayment
premiums, default rate interest or other potential or contingent loan costs,
shall not exceed, in the aggregate, 13.75% per annum, compounded monthly, on the
original principal balance thereof.


“Permitted Senior Loan Refinancing” means a debt or preferred equity refinancing
of a Senior Loan (i) pursuant to which (A) the outstanding principal amount of
the replacement financing is no greater than the outstanding principal balance
of the Senior Loan at the time of refinancing; and (B) the total cost of such
replacement financing over the term thereof, including loan costs and fees such
as exit fees and origination fees, but excluding contingent prepayment premiums,
default rate interest or other potential or contingent loan costs, shall not
exceed, in the aggregate, the price differentials, fees and other costs
(including exit fees but excluding contingent prepayment premiums, default rate
interest or other potential or contingent loan costs) that would have been
payable with respect to the Senior Loan from the date of the refinancing through
the “Maturity Date” thereunder; and (ii) to the extent that the Mezzanine Loan
will not be repaid in full in connection therewith, Mezzanine Lender has
approved in writing the documents governing, securing and/or evidencing the
refinanced senior loan, including any modification to or replacement of the
applicable Intercreditor Agreement.


“Permitted Transfers” means any of the following transfers: (i) Permitted Equity
Transfers, and (ii) the transfer of the Senior Loan Collateral Assets to the
Senior Lenders in accordance with the Senior Loan Documents.
 
“Permitted Unencumbered Collateral Asset Financing” shall mean a debt or
preferred equity financing of an Unencumbered Collateral Asset consummated on or
prior to January 15, 2012, provided however, that no such debt or preferred
equity financing shall be consummated (or committed to) without the prior
written consent of Mezzanine Lender in each instance, such consent not to be
unreasonably withheld, conditioned or delayed.  Debt or preferred equity
financing of an Unencumbered Collateral Asset after January 15, 2012 shall be
permitted or denied in Mezzanine Lender’s sole discretion.
 
“Person” means any individual, corporation, limited or general partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization or Government Authority.
 
“PIK Interest” has the meaning given in Section 2.1(b).
 
“Pledge Agreement” means that certain Pledge and Security Agreement of even date
herewith by Borrower for the benefit of Mezzanine Lender, securing the Note and
Borrower’s obligations under the Mezzanine Loan Documents, as the same may be
amended, extended, renewed, restated or replaced from time to time as permitted
herein.
 
 
11

--------------------------------------------------------------------------------

 
 
“Pledged Interests” means one hundred percent (100%) of the limited liability
company interests in AssetCo, including all voting and other rights and
interests of a “member” under the Charter Documents of AssetCo.
 
“Prepayment Date” has the meaning set forth in Section 2.5(a).
 
“Prepayment Notice” has the meaning set forth in Section 2.5(a).
 
“Protective Advance” means sums advanced for the purpose of making additional
investments in the existing Collateral Assets and/or Mortgaged Property, in each
case as is reasonably necessary to protect the Pledged Interests or the other
Mezzanine Loan Collateral, the Collateral Assets, the Collateral Asset Loans
and/or the Mortgaged Properties, respectively, from any forfeiture, loss,
casualty or waste.
 
“Register” has the meaning given in Section 7.19(b).
 
“REIT” means a “real estate investment trust” within the meaning of Code
Sections 856 through 860.
 
“REIT Holdings” means CT Legacy REIT Holdings, LLC, a Delaware limited liability
company.
 
“Related Party” means, for any Person, (i) any Person directly or indirectly
through one or more entities, beneficially owning an equity interest in such
Person, or (ii) any officer, director, or trustee of such Person or (iii) any
spouse, sibling, ancestor or descendant of such Person or of a Related Party of
such Person, or (iv) any entity more than 10% of the equity of which is owned by
such Person or Related Parties of such Person.  For purposes of this Agreement,
without limitation, each of REIT Holdings, CTLH, CT Manager and Guarantor shall
be Related Parties with respect to Borrower.  Holders of publicly traded shares
in Guarantor, holders of Class B Preferred Shares in Borrower, FMC Shareholder
and DPO Lenders holding shares of stock in Borrower or membership interests in
REIT Holdings pursuant to the Transaction Documents shall not be deemed Related
Parties of any Loan Party solely due to their meeting the criteria under clause
(i) above.  Notwithstanding anything to the contrary contained herein, the
definition of “Related Party” shall exclude Sam Zell and any Person directly or
indirectly controlled by or under common control with Sam Zell.
 
“Released Collateral Assets” means any Senior Loan Collateral Asset that is
repurchased by a Senior Borrower pursuant to the applicable Senior Loan
Documents and as to which the applicable Senior Lender no longer has any
ownership rights, security interest or other claim or interest.  At Mezzanine
Lender’s request, and to the extent permitted by the applicable Collateral Asset
Loan Documents, any Released Collateral Assets shall be distributed or conveyed
by the applicable Senior Borrower to AssetCo; provided that Borrower shall have
the right, without Mezzanine Lender’s consent, and to the extent permitted by
the applicable Collateral Asset Loan Documents, to distribute or convey the
applicable Released Collateral Assets to AssetCo.
 
 
12

--------------------------------------------------------------------------------

 
 
“Restricted Collateral Asset” has the meaning given in Section 7.23.
 
“Second Request” has the meaning set forth in Section 5.13(b).
 
“Senior Borrower” means, individually or collectively, as the context may
require, Citi Borrower, JPM Borrower and/or MS  Borrower.
 
“Senior Borrower Interests” means, with respect to any Senior Borrower, one
hundred percent (100%) of the limited liability company interests in such Senior
Borrower, including all economic, voting and other rights of a “member” under
such Senior Borrower’s Charter Documents.
 
“Senior Credit Holders” means the senior credit facility lenders of Guarantor
and its subsidiaries that are issued membership interests in REIT Holdings, in
an amount not to exceed 24.156% of the membership interests (based on economic
interests), pursuant to the Transaction Documents, as identified on Schedule
4.10-B, together with any permitted successors and assigns of such senior credit
facility lenders.
 
“Senior Credit Stock Secured Note” means one or more notes (or other indicia of
indebtedness) that is (or are): (i) issued by CTLH, (ii) in the aggregate
principal amount of $2,777,778 and has a term of five (5) years, (iii) at all
times to be held by Senior Credit Holders, (iv) secured, in part, by a pledge of
not more than 17.26% of the equity interest in REIT Holdings owned by CTLH and
(v) is (or are) in form and substance acceptable to Mezzanine Lender.  The
Senior Credit Stock Secured Note shall earn interest at a rate of 8.19% per
annum, which amount may be fully accruing and not currently payable.
 
“Senior Lender” means, individually or collectively, as the context may require,
Citi, JPM and/or MS, or any replacement lender pursuant to a Permitted Senior
Loan Refinancing and/or a Permitted Unencumbered Collateral Asset Financing.
 
“Senior Loan” means, individually or collectively, as the context may require,
the Citi Financing, the JPM Financing and/or the MS Financing, or any
replacement financing with respect to any of the foregoing that is a Permitted
Senior Loan Refinancing.
 
“Senior Loan Collateral Assets” means, individually or collectively, as the
context may require, the Citi Collateral Assets, the JPM Collateral Assets
and/or the MS Collateral Assets.
 
“Senior Loan Documents” means, individually or collectively, as the context may
require, the Citi Loan Documents, the JPM Loan Documents and/or the MS Loan
Documents, or the documents evidencing, securing or governing any replacement
financing with respect to any of the foregoing that is a Permitted Senior Loan
Refinancing.
 
“Senior Loan Guaranty” means, with respect to each Senior Loan, the Guaranty
given by AssetCo to the applicable Senior Lender.
 
“Single Purpose Entity” means a Person which:
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           was formed under the laws of the state of its incorporation or
formation solely for the purpose of acquiring and holding (A) in the case of
AssetCo, the Unencumbered Collateral Assets and Senior Borrower Interests, (B)
in the case of Borrower, cash, the Pledged Interests and the other Mezzanine
Loan Collateral, or (C) in the case of each Senior Borrower, its respective
Senior Collateral Assets;
 
(ii)           does not engage in any business unrelated to (A) in the case of
AssetCo, the Unencumbered Collateral Assets and the Senior Borrower Interests,
or (B) in the case of Borrower, the Pledged Interest and the other Mezzanine
Loan Collateral, or (C) in the case of each Senior Borrower, its respective
Senior Collateral Assets;
 
(iii)           does not have any assets other than (A) in the case of AssetCo,
the Unencumbered Collateral Assets and the Senior Borrower Interests, or (B) in
the case of Borrower, the Pledged Interest and the other Mezzanine Loan
Collateral, or (C) in the case of each Senior Borrower, its respective Senior
Collateral Assets; in each case together with incidental personal property
related to such assets;
 
(iv)           (A) in the case of AssetCo, does not have any Debt other than the
Senior Loan Guaranties, (B) in the case of Borrower, does not have any Debt
other than the Mezzanine Loan, and (C) in the case of each Senior Borrower, does
not have any Debt other than its respective Senior Loan and ordinary trade
payables (1) consistent with past practices of Guarantor and its Affiliates, and
(2) reduced proportionately as Collateral Assets are sold, assigned, liquidated
or otherwise disposed of in accordance with the terms of this Agreement; in each
case other than such indebtedness as may be permitted pursuant to the Mezzanine
Loan Documents and the Senior Loan Documents, as applicable (the
“Indebtedness”);
 
(v)           maintains books, bank accounts, records, financial statements,
stationery, resolutions, agreements, invoices and checks which are separate and
apart from those of Guarantor, Guarantor’s Affiliates or any other Person
(except that such Person’s financial position, assets, results of operations and
cash flows may be included in the consolidated financial statements of Guarantor
in accordance with GAAP, provided that any such consolidated financial
statements shall contain a note indicating that such Person and its Affiliates
are separate legal entities and maintain records and books of account separate
and apart from any other Person), as official records;
 
(vi)           files its own tax returns (except that so long as AssetCo or any
Senior Borrower is a disregarded entity for United States federal income tax
purposes, it will be shown as a separate member of the consolidated group of
which it is a part for United States federal income tax purposes);
 
(vii)           is subject to and complies with all of the limitations on powers
and separateness requirements set forth in the Charter Documents of such Person
as of the Closing Date;
 
(viii)           holds itself out as being a Person separate and apart from each
other Person and not as a division or part of another Person, and maintains its
assets in such a manner that is not costly or difficult to segregate, ascertain
or identify its individual assets from those of Guarantor or any Affiliate of
Guarantor, or any other Person;
 
 
14

--------------------------------------------------------------------------------

 
 
(ix)           conducts its business in its own name;
 
(x)           exercises reasonable efforts to correct any known misunderstanding
actually known to it regarding its separate identity, and maintains an
arm’s-length relationship with its Affiliates;
 
(xi)           pays its own Debts and liabilities out of its own funds
(including the salaries of its own employees, if applicable, and overhead
expenses) and reasonably allocates any overhead that is shared with an
Affiliate, including, but not limited to, paying for shared office space and
services performed by any officer or employee of an Affiliate;
 
(xii)           maintains a sufficient number of employees in light of its
contemplated business operations;
 
(xiii)           conducts its business as presently conducted and operated so
that the assumptions made with respect to it which are contained in the
Non-Consolidation Opinion are at all times true and correct in all material
respects;
 
(xiv)           preserves its existence, good standing and right to do business
in the state where it is organized or registered and in the case of (A) a
corporation, observes all applicable corporate formalities in all material
respects, (B) a limited liability company, observes all applicable limited
liability company formalities in all material respects, or (C) a limited
partnership, observes all applicable limited partnership formalities in all
material respects;
 
(xv)           does not commingle its assets with those of Guarantor, any
Affiliate of Guarantor, or any other Person and holds such assets in its own
name;
 
(xvi)           does not assume, guarantee or become obligated for the Debts or
obligations of any other Person, and does not hold out its credit as being
available to satisfy the obligations or securities of others, except only the
Senior Loan Guaranty in the case of AssetCo;
 
(xvii)           does not acquire obligations or securities of its shareholders,
members or partners;
 
(xviii)           does not pledge its assets for the benefit of any other Person
(except only the pledge of an Unencumbered Collateral Asset pursuant to a
Permitted Unencumbered Collateral Asset Financing, if any) and does not make any
loans or advances to any Person;
 
(xix)           maintains adequate capital for the normal obligations reasonably
foreseeable in light of its contemplated business operations;
 
(xx)           has at least one (1) Independent Director or Independent Manager
on its board of directors or its board of managers, provided that nothing in the
foregoing shall be construed to limit Mezzanine Lender’s rights or Borrower’s
Obligations under Section 7.19(c);
 
 
15

--------------------------------------------------------------------------------

 
 
(xxi)           shall not cause or permit its board of directors, managers or
members, as the case may be, to take any action which, under the terms of its
Charter Documents, requires the vote of its board of directors, partners,
managers or members of Borrower unless at the time of such action there shall be
at least the number of directors, managers or members required by the definition
of “Single-Purpose Entity” who are Independent Directors or Independent
Managers,
 
(xxii)           in the case of Borrower, has furnished to Mezzanine Lender as
of the date hereof an opinion of counsel acceptable to Mezzanine Lender and
Mezzanine Lender’s Counsel in their sole discretion that Borrower has Charter
Documents that provide (A) that the existence of Borrower as a separate legal
entity shall continue until the cancellation of Borrower’s certificate of
incorporation, (B) for the continued existence of Borrower in the event of
bankruptcy or dissolution of REIT Holdings and that such provisions would be
enforceable under the laws of the state in which Borrower has been organized
notwithstanding the bankruptcy or dissolution of REIT Holdings, (C) that no
creditor of Guarantor, CTLH or REIT Holdings shall have any right to satisfy its
claim against Guarantor, CTLH or REIT Holdings by obtaining possession of, or
otherwise realizing upon, the Mezzanine Loan Collateral or any other assets of
Borrower, (D) that if properly presented to a state court in the state in which
Borrower has been organized, such state court applying such state’s law, would
conclude that until such time that no amounts remain due and payable and no
obligations remain outstanding under the Mezzanine Loan Documents, in order for
a person to file a voluntary bankruptcy petition on behalf of Borrower, the
unanimous vote of the individuals serving as the board of directors or board of
managers of Borrower, including the Independent Director(s) or Independent
Manager(s), as the case may be, is required, and (E) that although on
application to a court of competent jurisdiction a judgment creditor of REIT
Holdings may be able to charge REIT Holdings’ share of any profits and losses of
Borrower and REIT Holdings’ right to receive distributions of Borrower’s assets
(the “REIT Holdings Interest”) and the court may appoint a receiver of the share
of the distributions due or to become due to REIT Holdings in respect of
Borrower, the receiver shall have only the rights of an assignee of the REIT
Holdings Interest;
 
(xxiv)           has by-laws or an operating agreement which provides that, for
so long as the Mezzanine Loan is outstanding, such Person shall not take or
consent to any of the following actions except to the extent expressly permitted
in this Agreement and the other Mezzanine Loan Documents:
 
 
(A)
the dissolution, termination, liquidation, consolidation, merger or sale of all
or substantially all of its assets;

 
 
(B)
the engagement by such Person in any business other than the businesses referred
to in clause (ii) above of this definition of Single Purpose Entity;

 
 
(C)
the filing, or consent to the filing, of a bankruptcy or insolvency petition,
any general assignment for the benefit of creditors or the institution of any
other insolvency proceeding, or the seeking or consenting to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official in respect of Borrower without the affirmative vote of its
Independent Director(s) or Independent Manager(s);

 
 
16

--------------------------------------------------------------------------------

 
 
 
(D)
the entering into of any contract or agreement with Guarantor or any Affiliate
of Borrower or Guarantor, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms length basis with third parties other than any such party;

 
 
(E)
any amendment or modification of any provision of its Charter Documents relating
to qualification as a “Single-Purpose Entity”; and

 
 
(F)
if such entity is a Single Member LLC, has organizational documents which
provide that upon the occurrence of any event that causes its sole member to
cease to be a member while the Mezzanine Loan is outstanding, at least one of
its Independent Directors or Independent Managers shall automatically be
admitted as the sole member of the Single Member LLC without dissolution.

 
“Taxes” has the meaning set forth in Section 4.15.
 
 
17

--------------------------------------------------------------------------------

 
 
“Transaction Document” or “Transaction Documents” means any one or more of the
following documents, dated of even date herewith unless otherwise
indicated:  (i) Stock Right of First Offer Agreement by and among the Guarantor,
Kodiak CDO II, Ltd. (“Kodiak”), Talon Total Return QP Partners LP (“Talon QP”),
Talon Total Return Partners LP (“Talon”), GPC 69, LLC (“GPC 69”), HFR RVA Opal
Master Trust (“HFR RVA”), Paul Strebel (“Strebel”), Taberna Preferred Funding V,
Ltd. (“Taberna V”) and Taberna Preferred Funding VI, Ltd. (“Taberna VI”); (ii)
Unit Right of First Offer Agreement by and among the Guarantor, REIT Holdings,
WestLB AG (“WestLB”), BNP Paribas (“BNP”), Wells Fargo Bank, NA (“Wells”), JPM,
Morgan Stanley Senior Funding, Inc. (“MSSF”), Deutsche Bank Trust Company
Americas (“DB”) and FMC Shareholder; (iii) Contribution Agreement by and among
the Guarantor, CTLH and the Borrower; (iv) Contribution Agreement by and between
the Borrower and AssetCo., (v) Contribution Agreement by and among AssetCo, MS
Borrower, Citi Borrower and JPM Borrower (vi) Contribution Agreement by and
among Borrower, Mezzanine Lender and FMC Shareholder; (vii) Contribution
Agreement by and among CTLH, REIT Holdings and FMC Shareholder; (viii) Exchange
Agreement by and between CTLH and CT Legacy Series 1 Note Issuer, LLC (“CTL1
Issuer”); (ix) Exchange Agreement by and between CTLH and CT Legacy Series 2
Note Issuer, LLC (“CTL2 Issuer”); (x); Contribution and Exchange Agreement among
the Guarantor, the Borrower, CTLH, CTL2 Issuer,  JSN Restructure Vehicle 1 Ltd.
(“Restructure 1”), Taberna Preferred Funding VIII, Ltd. (“Taberna VIII”) and
Taberna Preferred Funding IX, Ltd. (“Taberna IX”); (xi) Release by and among the
Guarantor, Taberna VIII and Taberna IX; (xii) Secured Indenture by and between
Restructure 1 and The Bank of New York Mellon Trust Company, National
Association (“BNYM”); (xiii) Secured Note Series-2 by and between Restructure 1
and BNYM (Taberna VIII); (xiv) Secured Note Series-2 by and between Restructure
1 and BNYM (Taberna IX); (xv) Collateral Agreement by and between Restructure 1
and BNYM with Taberna VIII and Taberna IX as secured party; (xvi)Account Control
Agreement by and between Restructure 1 and BNYM; (xvii) LLC Interest Secured
Note by and between CTL 2 Issuer and Restructure 1 (Taberna VIII); (xviii) LLC
Interest Secured Note by and between CTL2 Issuer and Restructure 1 (Taberna IX);
(xix) Pledge and Security Agreement among CTL2 Issuer, Restructure 1 and U.S.
Bank, National Association (“US Bank”) (Taberna VIII); (xx) Pledge and Security
Agreement among CTL2 Issuer, Restructure 1 and US Bank (Taberna IX); (xxi)
Supplemental Indenture to that Certain Subordinated Note Indenture, dated as of
March 16, 2009, by and between the Guarantor, BNYM, Taberna V and Taberna VI;
(xxii) (A) Redemption Agreement by and among Guarantor, CTLH, Borrower, CTL2
Issuer and Taberna V, and (b) Redemption Agreement by and among Guarantor, CTLH,
Borrower, CTL2 Issuer and Taberna VI; (xxiii) LLC Interest Secured Note by and
between CTL2 Issuer and Taberna V; (xxiv) LLC Interest Secured Note by and
between CTL2 Issuer and Taberna VI; (xxv) Pledge and Security Agreement by and
among CTL2 Issuer, US Bank and Taberna V; (xxvi) Pledge and Security Agreement
by and among CTL2 Issuer, US Bank and Taberna VI; (xxvii) Exchange Agreement by
and among the Guarantor, CTLH, the Borrower, CTL2 Issuer, Kodiak, Talon QP,
Talon, GPC 69, HFR RVA and Strebel; (xxviii) LLC Interest Secured Note by and
between CTL2 Issuer and Kodiak; (xxix) LLC Interest Secured Note by and between
CTL2 Issuer and Talon QP; (xxx) LLC Interest Secured Note by and between CTL2
Issuer and Talon; (xxxi) LLC Interest Secured Note by and between CTL2 Issuer
and GPC 69; (xxxii) LLC Interest Secured Note by and between CTL2 Issuer and HFR
RVA; (xxxiii) LLC Interest Secured Note by and between CTL2 Issuer and Strebel;
(xxxiv) Pledge and Security Agreement by and among CTL2 Issuer, US Bank and
Kodiak; (xxxv) Pledge and Security Agreement by and among CTL2 Issuer, US Bank
and Talon QP; (xxxvi) Pledge and Security Agreement by and among CTL2 Issuer, US
Bank and Talon; (xxxvii) Pledge and Security Agreement by and among CTL2 Issuer,
US Bank and GPC 69; (xxxviii) Pledge and Security Agreement by and among CTL2
Issuer, US Bank and HFR RVA; (xxxix) Pledge and Security Agreement by and among
CTL2 Issuer, US Bank and Strebel; (xl) Exchange Agreement by and among the
Guarantor, CTLH, REIT Holdings, WestLB, BNP, Wells, JPM, MSSF and DB; (xli)
Pay-Off Letter and Release Agreement by and among the Guarantor, WestLB, BNP,
Wells, JPM, MSSF and DB; (xlii) LLC Interest Secured Note by and between CTL1
Issuer and WestLB; (xliii) LLC Interest Secured Note by and between CTL1 Issuer
and BNP; (xliv) LLC Interest Secured Note by and between CTL1 Issuer and Wells;
(xlv) LLC Interest Secured Note by and between CTL1 Issuer and JPM; (xlvi) LLC
Interest Secured Note by and between CTL1 Issuer and MSSF; (xlvii) LLC Interest
Secured Note by and between CTL1 Issuer and DB; (xlviii) Pledge and Security
Agreement by and among CTL1 Issuer, US Bank and WestLB; (xlix) Pledge and
Security Agreement by and among CTL1 Issuer, US Bank and BNP; (l) Pledge and
Security Agreement by and among CTL1 Issuer, US Bank and Wells; (li) Pledge and
Security Agreement by and among CTL1 Issuer, US Bank and JPM; (lii) Pledge and
Security Agreement by and among CTL1 Issuer, US Bank and MSSF; and (liii) Pledge
and Security Agreement by and among CTL1 Issuer, US Bank and DB.


“Underlying Obligor” means, with respect to a Collateral Asset Loan, the
mortgage borrower or mezzanine borrower, as applicable.
 
“Unencumbered Collateral Assets” means (i) the Initial Unencumbered Collateral
Assets, and (ii) any Released Collateral Assets.
 
 
18

--------------------------------------------------------------------------------

 
 
2. 
Agreement to Lend.

 
 
2.1
Loan Amount; Interest.

 
(a)           Subject to the terms and conditions hereof and relying upon the
representations and warranties set forth herein, the Mezzanine Lender agrees to
make the Mezzanine Loan to the Borrower in the original principal amount of
$83,000,000.00.   The entire Mezzanine Loan shall be fully funded by Mezzanine
Lender on the Closing Date and be secured by the Pledge and the other Mezzanine
Loan Documents.
 
(b)           The Mezzanine Loan shall bear interest from and including the
Closing Date at a rate equal to fifteen percent (15.0%) per annum (the “Interest
Rate”) on the then outstanding principal balance thereof (as decreased by any
principal prepayments, if any, and increased by interest paid-in-kind pursuant
to clause (ii) below, if any), which shall compound monthly and shall be payable
on each Payment Date with respect to the applicable Interest Period as
follows:  (i) accrued interest at the rate of eight percent (8.0%) per annum
(the “Current Pay Interest”) shall be payable in cash; and (ii) accrued interest
at the rate of seven percent (7.0%) per annum (the “PIK Interest”), and any PIK
Interest not paid on any Payment Date shall be added to, and become a part of,
the principal amount of the Mezzanine Loan.
 
(c)           Interest on the outstanding principal balance of the Mezzanine
Loan shall be calculated by multiplying (i) the actual number of days elapsed in
the Interest Period, by (b) a daily rate based on a three hundred sixty (360)
day year, by (c) the outstanding principal balance.
 
(d)           Upon the occurrence and during the continuation of an Event of
Default, interest on the outstanding principal balance of the Mezzanine Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Mezzanine Loan shall accrue interest at the Default Rate,
calculated from the date on which such Event of Default occurred or the date on
which such payment was due without regard to any grace or cure periods contained
herein, as applicable.  To the extent permitted by law, interest at the Default
Rate shall be added to the principal amount of the Mezzanine Loan, shall itself
accrue interest at the Default Rate and shall be secured by the Mezzanine Loan
Documents  This paragraph shall not be construed as an agreement or privilege to
extend the date of the payment of the Mezzanine Loan, nor as a waiver of any
other right or remedy accruing to Mezzanine Lender by reason of the occurrence
of an Event of Default.
 
 
19

--------------------------------------------------------------------------------

 
 
(e)           If any principal, interest or any other sum due under the
Mezzanine Loan Documents is not paid by Borrower on or prior to the date on
which it is due (other than principal on the final repayment date hereunder),
Borrower shall pay to Mezzanine Lender upon demand an amount equal to the lesser
of three percent (3.0%) of such unpaid sum or the maximum charge permitted by
applicable law to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of use
of such delinquent payment, provided however, that, Borrower shall not be
obligated to pay Mezzanine Lender such three percent (3%) charge unless Borrower
shall have failed to make any applicable payment on or before the date that is
three (3) Business Days after such payment is due, provided further however,
that such Borrower shall only be entitled to such three (3) Business Day grace
period two (2) times during any calendar year.  Any amount so charged shall be
secured by the Pledge Agreement and the other Mezzanine Loan Documents to the
extent permitted by applicable law.
 
(f)           This Agreement and the Note are subject to the express condition
that at no time shall Borrower be obligated or required to pay interest on the
principal balance of the Mezzanine Loan at a rate which could subject Mezzanine
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If, by the terms of this Agreement or the other
Mezzanine Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Mezzanine Lender for the use,
forbearance or detention of the sums due under the Mezzanine Loan shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Mezzanine Loan does not exceed the
Maximum Legal Rate of interest from time to time in effect and applicable to the
Mezzanine Loan for so long as it is outstanding.
 
2.2           Collateral for Mezzanine Loan.  The Note and Borrower’s
obligations thereunder and hereunder shall be secured by (i) a first priority
pledge of the Pledged Interest; (ii) a first priority collateral assignment of
the Collection Account and any other account established by Borrower as
contemplated by Section 4.17; and (iii) any other assignments or pledges
contemplated by this Agreement or the other Mezzanine Loan Documents
(collectively, the “Mezzanine Loan Collateral”).
 
2.3           Term of the Mezzanine Loan.  The Mezzanine Loan shall be for an
initial term commencing on the date hereof and ending on the earlier of (i)
March __, 2016, or (ii) such other date on which the entire outstanding balance
of the Note becomes due and payable in accordance with its terms or the terms of
this Agreement, whether by acceleration upon an Event of Default or otherwise.
 
2.4           Closing.  The consummation of the transaction contemplated in this
Agreement and the disbursement of the net proceeds of the Mezzanine Loan to
Borrower (the “Closing”) shall occur only when all of the following events have
occurred:  (i) the Mezzanine Loan Documents have been executed and delivered in
escrow to Mezzanine Lender in care of Goodwin Procter LLP, The New York Times
Building, 620 Eighth Avenue, New York, New York 10018, Attention:  Ross D.
Gillman; (ii) all of the conditions set forth in Section 3.1 have been fulfilled
to Mezzanine Lender’s satisfaction or expressly waived by Mezzanine Lender; and
(iii) Borrower has authorized the release of the Mezzanine Loan Documents from
escrow (the date on which the Closing occurs, the “Closing Date”).  If Borrower
shall fail to deliver to Mezzanine Lender the Note and the other Mezzanine Loan
Documents, as provided in this Section 2.4, or if any of the conditions
specified in Section 3.1 shall not have been satisfied or waived by Mezzanine
Lender, then Mezzanine Lender shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any other respective
rights it may have by reason of such failure or non-fulfillment.  Upon
satisfaction of the foregoing conditions, the parties acknowledge and agree that
the Closing shall have taken place.
  
 
20

--------------------------------------------------------------------------------

 
 
 
2.5
Prepayments.

 
(a)           Voluntary Prepayments.  Borrower may, at its option prepay the
Mezzanine Loan in whole or in part, without penalty or premium upon satisfaction
of the following conditions:
 
 
(i)
Borrower shall provide prior written notice (the “Prepayment Notice”) to
Mezzanine Lender specifying the date (the “Prepayment Date”) upon which the
prepayment is to be made, which notice shall be delivered to Mezzanine Lender
not less than five (5) Business Days prior to such payment; provided, however,
that such notice may be revoked prior to the Prepayment Date provided Borrower
pays to Mezzanine Lender all actual out-of-pocket expenses reasonably incurred
by Mezzanine Lender in connection with the Prepayment Notice and provided
further, however, that no such notice shall be required for payments by Borrower
made pursuant to Section 5.6(d) herein; and

 
 
(ii)
Borrower shall pay to Mezzanine Lender, simultaneously with such prepayment, (i)
if such Prepayment date shall not be a Payment Date, all accrued and unpaid
current interest (i.e., the Current Pay Interest) calculated at the Interest
Rate (or the Default Rate, as and to the extent applicable) on the amount of the
principal being prepaid through and including the next occurring Payment Date
(or, if sooner, the Maturity Date); and (ii) all other sums then due under this
Agreement, the Note, or the other Mezzanine Loan Documents; and



 
(iii)
Borrower shall be in compliance with the covenants set forth in Section 5.19.



If a Prepayment Notice is given by Borrower to Mezzanine Lender pursuant to this
Section 2.5(a), the Mezzanine Loan or portion thereof proposed to be prepaid
shall be due and payable on the Prepayment Date unless the applicable Prepayment
Notice has been revoked in accordance with this Section 2.5(a).
 
In the event Collection Account Funds are applied to prepay the Mezzanine Loan,
such amounts shall be applied (i) first, to payment of PIK Interest for the then
applicable Interest Period, (ii) second, to payment of any sums (other than
principal) then due to Mezzanine Lender under the Mezzanine Loan Documents and
(iii) third, to the outstanding principal balance of the Mezzanine Loan.
 
 
21

--------------------------------------------------------------------------------

 
 
The provisions of this Section 2.5(a) shall not be construed to contravene in
any manner the restrictions and other provisions regarding refinancing of the
Senior Loan, Permitted Transfers or Material Actions set forth in this
Agreement, any other Mezzanine Loan Documents or any Senior Loan Document.
 
(b)           Making of Payments.  Each payment by Borrower hereunder or under
the Note shall be made in funds settled through the New York Clearing House
Interbank Payments System or other funds immediately available to Mezzanine
Lender by 2:00 p.m., New York City time, on or prior to the date such payment is
due (other than with respect to any payment on the Maturity Date, in which case
such funds shall be immediately available to Mezzanine Lender by 4:00 p.m., New
York City time), to Mezzanine Lender by deposit to such account as Mezzanine
Lender may designate by written notice to Borrower.  Whenever any payment
hereunder or under the Note shall be stated to be due on a day which is not a
Business Day, such payment shall be made on the first Business Day succeeding
such scheduled due date.
 
(c)           Prepayments After Default.  If after the occurrence and during the
continuance of an Event of Default, Borrower tenders payment of the outstanding
principal balance, or if all or any portion of the Mezzanine Loan is recovered
by Mezzanine Lender after such Event of Default (including, without limitation,
through application of any Net Liquidation Proceeds) such tender or recovery
shall be deemed a voluntary prepayment by Borrower and Borrower shall pay, in
addition to the outstanding principal balance of the Mezzanine Loan, (i) all
accrued and unpaid interest calculated at the Default Rate on the amount of
principal being prepaid through and including the next occurring 19th day of a
calendar month; and (ii) all other sums due under this Agreement, the Note or
the other Mezzanine Loan Documents in connection with such total prepayment.
 
3. 
Conditions to Closing.

 
3.1           Conditions Precedent to Obligations of Mezzanine Lender to
Lend.  The obligation of the Mezzanine Lender to consummate the Closing and to
make the Mezzanine Loan is subject to the fulfillment to Mezzanine Lender’s
satisfaction, prior to or at the Closing, of the following conditions, any or
all of which may be waived, in whole or in part, by the Mezzanine Lender in its
sole and absolute discretion:
 
(a)           Representations and Warranties.  The representations and
warranties of the Borrower contained in this Agreement and the other Mezzanine
Loan Documents, and the representations and warranties otherwise made in writing
by or on behalf of Borrower or any other Loan Party in connection with the
transactions contemplated to be consummated at the Closing by this Agreement and
the other Mezzanine Loan Documents, shall be true and correct in all material
respects when made and at the time of the Closing.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Performance; No Default.  The Borrower and the other Loan Parties
shall each have performed and complied with all material covenants, agreements
and conditions required to be performed or complied with by them prior to or at
the Closing contained in this Agreement and the other Mezzanine Loan
Documents.  There shall have occurred and there shall exist no event or
circumstance that would constitute a default under this Agreement or the other
Mezzanine Loan Documents, or under any Senior Loan Document or any Transaction
Document.
 
(c)           Opinions of Counsel.  The Mezzanine Lender shall have received
from respective counsel to Borrower and the other Loan Parties, favorable
opinions as to (i) the due execution, delivery and enforceability of the
Mezzanine Loan Documents; (ii) the availability of remedies to Mezzanine Lender,
including without limitation the foreclosure of the Pledged Interests and
realization upon the other Mezzanine Loan Collateral; (iii) substantive
non-consolidation of the assets of Borrower with the assets of Guarantor, CTLH,
REIT Holdings, AssetCo and/or Senior Borrowers (the “Non-Consolidation
Opinion”); (iv) AssetCo’s authority to file bankruptcy; (v) AssetCo’s status as
a separate legal entity and related opinions as described in the definition of
“Single Purpose Entity;” (vi) from Skadden, Arps, Slate, Meagher & Flom LLP
(“Skadden”), or other counsel as is reasonably acceptable to Mezzanine Lender, a
favorable opinion that commencing with its taxable year ending December 31,
2011, Borrower has been organized in conformity with the requirements for
qualification and taxation as a REIT under the Code and that its actual method
of operation has enabled, and its proposed method of operation will enable, it
to continue to satisfy the requirements for taxation as a REIT; (vii) from
Skadden or other counsel as is reasonably acceptable to Mezzanine Lender, a
favorable opinion that the contribution of Collateral Assets by Guarantor and
its Affiliates to the Borrower will qualify as a contribution governed by
Section 351 of the Code, and (viii) such other matters as may be deemed
appropriate by Mezzanine Lender, including without limitation, and to the extent
not specifically enumerated above, the opinions described in item (xxii) of the
defined term “Single Purpose Entity.”  Such opinions shall be addressed to
Mezzanine Lender, dated the Closing Date and be in form and substance reasonably
satisfactory to the Mezzanine Lender and Mezzanine Lender’s Counsel in their
sole discretion.
 
(d)           Proceedings and Charter Documents.  All corporate, partnership and
other proceedings contemplated by this Agreement shall be satisfactory to
Mezzanine Lender.  The Charter Documents of each Loan Party (other than
Guarantor) shall be in form and substance reasonably satisfactory to Mezzanine
Lender, and Mezzanine Lender and Mezzanine Lender’s Counsel shall have received
all such counterpart originals or certified or other copies of such documents as
Mezzanine Lender or Mezzanine Lender’s Counsel may reasonably request.  Without
limiting the generality of the foregoing, all equity interests in AssetCo shall
be certificated, and the Charter Documents of AssetCo shall include “opt-in”
language under Article 8 of the Uniform Commercial Code satisfactory to
Mezzanine Lender.
 
 
23

--------------------------------------------------------------------------------

 
 
(e)           Execution of Documents.  Simultaneously with or prior to the
Closing, (i) this Agreement and all of the other Mezzanine Loan Documents shall
have been duly executed and delivered by all respective parties thereto, shall
be the valid and binding obligation of each of the parties thereto, subject to
the effect of bankruptcy, insolvency or other similar laws affecting the rights
of creditors generally and subject to limitations imposed by general principles
of equity, shall be in full force and effect without defense and shall be in
form and substance satisfactory to the Mezzanine Lender, (ii) each of the Senior
Loan Documents shall have been duly executed and delivered by all respective
parties thereto, shall be the valid and binding obligation of each of the
parties thereto, subject to the effect of bankruptcy, insolvency or other
similar laws affecting the rights of creditors generally and subject to
limitations imposed by general principles of equity, shall be in full force and
effect and shall be in form and substance satisfactory to the Mezzanine Lender,
(iii) each of the Transaction Documents shall have been duly executed and
delivered by all respective parties thereto, shall be the valid and binding
obligation of each of the parties thereto, subject to the effect of bankruptcy,
insolvency or other similar laws affecting the rights of creditors generally and
subject to limitations imposed by general principles of equity, shall be in full
force and effect and shall be in form and substance satisfactory to the
Mezzanine Lender, and (iv) no default shall have occurred under any item
referred to in this Section.
 
(f)           Intercreditor Agreement. Mezzanine Lender and Senior Lenders shall
have executed and delivered the Intercreditor Agreement, in form and substance
acceptable to Mezzanine Lender.
 
(g)           Delivery of Senior Loan Documents and Transaction Documents.  The
Mezzanine Lender shall have received true, complete and correct copies of all of
the Senior Loan Documents, Charter Documents of the CT Manager, CTLH, REIT
Holdings, Borrower, AssetCo and each Senior Borrower and Transaction Documents
and a certificate of Borrower in form and substance reasonably satisfactory to
the Mezzanine Lender to such effect.
 
(h)           No Adverse Regulation.  No legislation, order, rule, ruling or
regulation shall have been enacted or made by or on behalf of any Government
Authority or other entity, nor shall any legislation have been introduced and
favorably reported for passage to either House of Congress by any committee of
either such House to which such legislation has been referred for consideration,
nor shall any decision of any court of competent jurisdiction within the United
States have been rendered which, in Mezzanine Lender’s reasonable judgment,
could materially and adversely affect the transactions contemplated by this
Agreement, the other Mezzanine Loan Documents, the Senior Loan Documents, the
Charter Documents of CTLH, REIT Holdings, Borrower, AssetCo and/or any Senior
Borrower, or any of the Transaction Documents.
 
(i)           No Adverse Action or Decision.  There shall be no action, suit,
investigation or proceeding, pending or threatened against or affecting Borrower
or any Loan Party, or any of their respective properties or rights (including
without limitation the Collateral Assets or the Mortgaged Properties), or any of
their respective Affiliates, before any court, arbitrator or administrative or
governmental body which (i) seeks to restrain, enjoin, prevent the consummation
of or otherwise affect the transactions contemplated by this Agreement, the
other Mezzanine Loan Documents, the Senior Loan Documents, the Charter Documents
of the Loan Parties and REIT Holdings or the Transaction Documents, or
(ii) questions the validity or legality of any such transactions or seeks to
recover damages or to obtain other relief in connection with any such
transactions.  Additionally, to the best of Borrower’s knowledge, there shall be
no valid basis for any such action, suit, investigation or proceeding and
Borrower shall so certify to Mezzanine Lender at Closing.
 
 
24

--------------------------------------------------------------------------------

 
 
(j)           Approvals.  The Borrower, the other Loan Parties and all of their
Affiliates shall have duly applied for, obtained and made, as the case may be,
all material Approvals required as of the date hereof by each Government
Authority, or pursuant to any agreement to which Borrower or any Loan Party is a
party or to which any of them or any of their assets is subject in connection
with the consummation of the transactions contemplated by this Agreement, any
other Mezzanine Loan Document, any Senior Loan Document, any Charter Document of
a Loan Party or of REIT Holdings or any Transaction Document, and shall be in
material compliance with all such Approvals.  All such Approvals shall be in
full force and effect and unmodified and Mezzanine Lender shall have received
evidence of all of the foregoing in form and substance reasonably satisfactory
to Mezzanine Lender.
 
(k)           UCC Policy.  Mezzanine Lender shall have received an EAGLE-9 UCC
policy of insurance in form and substance reasonably satisfactory to Mezzanine
Lender, insuring the ownership, perfection and priority of the security
interests in the Pledged Interest and, as available, the other Mezzanine Loan
Collateral, evidenced by the Pledge Agreement, with such additional endorsements
as Mezzanine Lender shall reasonably determine to be prudent and commercially
reasonable.
 
(l)           No Material Adverse Change.  There shall not have occurred any
material adverse change with respect to the Collateral Assets, or any Material
Adverse Change with respect to Borrower or any other Loan Party since the date
of the Financial Statements listed on Schedule 3.1(l).
 
(m)           Closing Certificates.  The Mezzanine Lender shall have received
one or more certificates, dated the Closing Date, from the appropriate Loan
Parties, (i) certifying as true, complete and correct the attached Charter
Documents of the Loan Parties, (ii) certifying as true, correct and complete the
attached resolutions of the Loan Parties authorizing the transactions
contemplated hereby, by the Senior Loan Documents and by the Transaction
Documents, (iii) as to the absence of proceedings or other action for
dissolution, liquidation or reorganization of Borrower or any other Loan Party,
(iv) as to the incumbency and specimen signatures of the authorized parties who
shall have executed any instruments, agreements and other documents on behalf of
Borrower or any other Loan Party in connection with the transactions
contemplated hereby, by the Senior Loan Documents and by the Transaction
Documents, (v) that certain agreements, instruments and other documents are in
the form approved in the resolutions referred to in clause (ii) above, and
(vi) covering such other matters, and with such other attachments thereto, as
Mezzanine Lender’s Counsel may reasonably request, which certificate and
attachments thereto shall be reasonably  satisfactory in form and substance to
Mezzanine Lender.
 
 
25

--------------------------------------------------------------------------------

 
 
(n)           Payment of Closing Fees.  Borrower shall have paid to Mezzanine
Lender the Funding Fee and $1,250,000 for all third party fees and expenses.
 
(o)           Other Due Diligence.  Mezzanine Lender shall have received any and
all reports, investigations, documents, instruments, materials and other
information on or relating to the Borrower or any other Loan Party, the
Collateral Assets, the Mortgaged Properties and/or the Underlying Obligors
reasonably required by Mezzanine Lender, including without limitation background
checks, financial statements and UCC, judgment lien and bankruptcy searches with
respect to the Loan Parties, REIT Holdings and CTLH, and all such reports,
investigations, documents, instruments, materials and other information shall be
satisfactory to Mezzanine Lender in its sole discretion.
 
(p)           Other Matters.  REIT Holdings, Borrower, AssetCo and each of the
Senior Borrowers shall have satisfied any other conditions or requirements
reasonably imposed by Mezzanine Lender.
 
4.             Representations, Warranties and Certain Covenants.  In order to
induce the Mezzanine Lender to consummate the Closing and to make the Mezzanine
Loan, the Borrower represents, warrants and covenants to Mezzanine Lender:
 
 
4.1
Organization and Authority.

 
(a)           Borrower is a duly incorporated corporation, validly existing and
in good standing under the laws of the State of Maryland and is qualified to
conduct business in each jurisdiction in which such qualification is required in
connection with Borrower’s assets, business and operations.  Borrower has
elected (or will timely elect) to be treated as a REIT for its taxable year
ending December 31, 2011 and has been organized, owned and operated through the
date hereof in a manner that will permit Borrower to qualify as a REIT for its
taxable year ending December 31, 2011.  Subject to the objective of maximizing
the amount of funds that are available (net of Borrower’s Taxes) to be applied
in accordance with Section 5.6, Borrower will use its commercially reasonable
efforts to continue to qualify as a REIT for its taxable year ending December
31, 2011 and for all subsequent taxable years.
 
(b)           Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to (i) own
its assets and transact the businesses in which it is now engaged, (ii) enter
into and perform all of its duties and obligations under this Agreement, the
other Mezzanine Loan Documents and the Transaction Documents to which Borrower
is a party, (iii) cause AssetCo to perform all of its obligations under the
Mezzanine Loan Documents, the Transaction Documents to which it is a party and
the Collateral Asset Documents pertaining to the Unencumbered Collateral Assets,
and (iv) cause each Senior Borrower to perform all of its obligations under the
Senior Loan Documents, the Transaction Documents to which it is a party and the
Collateral Asset Documents pertaining to its Senior Loan Collateral Assets
(subject to the Senior Loan Documents).  The sole business of Borrower is the
ownership, operation and management of the Pledged Interest and the other
Mezzanine Loan Collateral.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           AssetCo is a duly formed limited liability company, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to conduct business in each jurisdiction in which such qualification
is required in connection with AssetCo’s assets, business and operations.
 
(d)           AssetCo possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to (i) own
its assets and transact the businesses in which it is now engaged, (ii) enter
into and perform all of its duties and obligations under the Mezzanine Loan
Documents and Transaction Documents to which it is a party and under the
Collateral Asset Documents pertaining to the Unencumbered Collateral
Assets.  The sole business of AssetCo is the ownership, operation and management
of the Unencumbered Collateral Assets and the Senior Borrower Interests.
 
(e)           Each Senior Borrower is a duly formed limited liability company,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to conduct business in each jurisdiction in which such
qualification is required in connection with such Senior Borrower’s assets,
business and operations.
 
(f)           Each Senior Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to (i) own
its assets and transact the businesses in which it is now engaged, and (ii)
enter into and perform all of its duties and obligations under the Senior Loan
Documents, the Transaction Documents to which it is a party and the Collateral
Asset Documents pertaining to its respective Senior Loan Collateral Assets,
subject to the applicable Senior Loan Documents.  The sole business of each
Senior Borrower is the ownership, operation and management of its rights and
interest in and to its respective Senior Collateral Assets as identified on
Schedule 2-A, 2-B-1, 2-B-2 or 2-C, as applicable, and performance of its
obligations under its respective Senior Loan Documents.
 
(g)           Neither Borrower nor any other Loan Party has been convicted of a
felony and, to the best of Borrower’s knowledge, there are no proceedings or
investigations being conducted involving criminal activities of Borrower or any
other Loan Party.
 
 
27

--------------------------------------------------------------------------------

 
 
(h)           Neither Borrower nor any other Loan Party nor, to Borrower’s
knowledge, any of their respective direct or indirect beneficial owners has
engaged in any dealings or transactions, directly or indirectly, (i) in
contravention of any U.S., international or other anti-money laundering
regulations or conventions, including, without limitation, the United States
Bank Secrecy Act, the United States Money Laundering Control Act of 1986, the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as
amended), any foreign asset control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 and the regulations promulgated
thereunder (collectively, the “Patriot Act”), or any order issued with respect
to anti-money laundering by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), or (ii) in contravention of Executive Order No.
13224 issued by the President of the United States on September 24, 2001
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), as may be amended or
supplemented from time to time (“Executive Order 13224”) or (iii) on behalf of
terrorists or terrorist organizations, including those persons or entities that
are included on any relevant lists maintained by the United Nations, North
Atlantic Treaty Organization, Organization of Economic Cooperation and
Development, OFAC, Financial Action Task Force, U.S. Securities & Exchange
Commission, U.S. Federal Bureau of Investigation, U.S. Central Intelligence
Agency, U.S. Internal Revenue Service, or any country or organization, all as
may be amended from time to time.  As of the date hereof and as of the Closing
Date, neither Borrower nor any other Loan Party nor, to the best of Borrower’s
knowledge, any of their respective direct or indirect beneficial owners is or
will be a person or entity (i) that is listed in the Annex to or is otherwise
subject to the provisions of Executive Order 13224, (ii) whose name appears on
OFAC’s most current list of “Specifically Designed Nationals and Blocked
Persons,” (iii) who commits, threatens to commit or supports “terrorism”, as
that term is defined in Executive Order 13224, or (iv) who has been associated
with or is otherwise affiliated with any entity or person listed above.
 
 
4.2
Enforceability.

 
(a)           This Agreement, the Note, and the other Mezzanine Loan Documents
and any other documents and instruments required to be executed and delivered by
Borrower or any other Loan Party in connection with the Mezzanine Loan, have
been executed and delivered and constitute the duly authorized, valid and
legally binding obligations of the Loan Party required to execute the same,
enforceable against Borrower and such Loan Parties strictly in accordance with
their respective terms (except to the extent that enforceability may be affected
or limited by applicable bankruptcy, insolvency and other similar debtor relief
laws affecting the enforcement of creditors’ rights generally and subject to
limitations imposed by general principles of equity).  No basis presently exists
for any claim against Mezzanine Lender under this Agreement, under the other
Mezzanine Loan Documents or with respect to the Mezzanine Loan.  Enforcement of
this Agreement and the other Mezzanine Loan Documents by Mezzanine Lender is
currently subject to no defenses of any kind.
 
(b)           The Senior Loan Documents have been executed and delivered and
constitute the duly authorized, valid and legally binding obligations of the
applicable Senior Borrowers and, in the case of the Senior Loan Guaranties,
AssetCo, enforceable against the Senior Borrowers and AssetCo strictly in
accordance with their terms (except to the extent that enforceability may be
affected or limited by applicable bankruptcy, insolvency and other similar
debtor relief laws affecting the enforcement of creditors’ rights generally and
subject to limitations imposed by general principles of equity).  No basis
presently exists for any claim against any Senior Lender under the Senior Loan
Document or with respect to any Senior Loan.  Enforcement of the Senior Loan
Documents by the Senior Lenders is currently subject to no defenses of any kind.
 
 
28

--------------------------------------------------------------------------------

 
 
 
4.3
Non-Contravention.

 
(a)           The execution, delivery and performance of this Agreement, the
Note, the other Mezzanine Loan Documents and any other documents or instruments
to be executed and delivered by Borrower or any other Loan Party pursuant to
this Agreement or in connection with the Mezzanine Loan, the Senior Loan or the
Transaction Documents will not:  (i) violate any provisions of law or any
applicable regulation, order, writ, injunction or decree of any court or
governmental authority, which violation could have a material adverse effect on
the Pledged Interests, the Collateral Assets or the Mortgaged Properties or
adversely affect the performance by Borrower or any other Loan Party of their
respective obligations pursuant to and as contemplated by the terms and
provisions of this Agreement or the other Mezzanine Loan Documents, or
(ii) conflict with, be inconsistent with, or result in any breach or default of
any of the terms, covenants, conditions or provisions of any indenture,
mortgage, deed of trust, instrument, document, agreement or contract of any kind
to which Borrower or any other Loan Party is a party or by which any of them may
be bound.  None of Borrower or any other Loan Party is in default (without
regard to grace or cure periods) under any contract or agreement to which it is
a party, the effect of which default will materially adversely affect the
performance by Borrower or any other Loan Party of their respective obligations
pursuant to and as contemplated by the terms and provisions of this Agreement or
the other Mezzanine Loan Documents.
 
4.4           Financial Statements.  All Financial Statements submitted by
Borrower or any other Loan Party to Mezzanine Lender in connection with the
Mezzanine Loan are true and correct in all material respects, have been prepared
in accordance with GAAP, and fairly present the respective financial conditions
and results of operations of the entities which are their subjects.
 
4.5           Accurate Disclosure.  This Agreement and the Schedules hereto, and
all Financial Statements, budgets, schedules, opinions, certificates,
confirmations, applications, affidavits, agreements, and other materials
submitted to Mezzanine Lender in connection with or in furtherance of this
Agreement by or on behalf of Borrower or any other Loan Party fully and fairly
state the matters with which they purport to deal, and neither misstate any
material fact nor, to Borrower’s knowledge, separately or in the aggregate, fail
to state any material fact necessary to make the statements made not misleading.
 
4.6           Approvals.  Each of Borrower, AssetCo and each Senior Borrower has
obtained and holds all Approvals from or by any court, government authority or
other person required as of the date hereof, in connection with the conduct of
its business as now being conducted and contemplated to be conducted.
 
4.7           Transaction Documents.  Borrower has delivered to Mezzanine Lender
true, correct and complete copies of all Transaction Documents.  Each
Transaction Document is in full force and effect and free from default, and has
been duly executed and delivered by each Loan Party that is a party thereto and,
to Borrower’s knowledge, by the other parties thereto, and is the valid, binding
and legal obligation of such Loan Parties and, to Borrower’s knowledge, of the
other parties thereto, enforceable against such Loan Parties or other parties in
accordance with its respective terms (except to the extent that enforceability
may be affected or limited by applicable bankruptcy, insolvency and other
similar debtor relief laws affecting the enforcement of creditors’ rights
generally and subject to limitations imposed by general principles of
equity).  There does not exist any condition that would materially and adversely
affect the ability of any party to any Transaction Document to fulfill and
perform all of its obligations thereunder.
 
 
29

--------------------------------------------------------------------------------

 
 
4.8           Compliance with Law.  The Mezzanine Loan, including interest rate,
fees and charges as contemplated hereby, is a business loan and is an exempted
transaction under the Truth In Lending Act, 12 U.S.C. § 1601 et seq.  The
Mezzanine Loan does not, and when disbursed will not, violate the provisions of
the usury laws or any consumer credit laws of the State of New York.
 
4.9           Senior Loan Documents.  Schedules 3-A , 3-B and 3-C set forth a
complete list of the Senior Loan Documents, and except as set forth on such
Schedules, there are no other agreements, documents or instruments evidencing,
securing or governing the Senior Loans.  Borrower has delivered to Mezzanine
Lender true, complete and correct copies of the Senior Loan Documents.  The
Senior Loan Documents are in full force and effect.  No defaults have occurred
under the Senior Loan Documents, and no events or circumstances exist which,
with the passage of time or the giving of notice, or both, would constitute a
default under any of the Senior Loan Documents.  As of the date hereof, the
outstanding principal amount of each Senior Loan is as set forth on Schedule
3-A, 3-B or 3-C, and no Senior Lender intends to make further advances to its
Senior Borrower or to acquire any additional “Purchased Assets” (as defined in
the Senior Loan Documents) or enter into any additional or supplemental loan
purchase transactions with its Senior Borrower or any other Loan Party or any
Affiliate of Borrower, AssetCo or any Senior Borrower.
 
 
4.10
Capitalization and Structure; Ownership of Assets.

 
(a)           As of the Closing Date, Borrower has received proceeds from the
issuance of debt of the Borrower indicated in Schedule 4.10-A and has used such
proceeds for the purposes indicated in Schedule 4.10-A.  The information
provided on Schedule 4.10-A is true and complete.  Except as set forth in
Schedule 4.10-A, since the date of receipt of such proceeds, Borrower has not
made any distributions to the holders of, or on account of, any ownership
interest in Borrower or redeemed, retired or purchased any ownership interest in
Borrower, or made any payment for any right to redeem, retire or purchase any
such interest.
 
(b)           Schedule 4.10-B sets forth a true, correct and complete
organizational chart of CT Manager, CTLH, REIT Holdings, Borrower, AssetCo and
each Senior Borrower.
 
(c)           Borrower is the record and beneficial owner of, and has good and
marketable title to, the Mezzanine Loan Collateral, free and clear of all Liens
whatsoever except for those created by the Pledge Agreement, the UCC-1 Financing
Statement and the other Mezzanine Loan Documents.  The Pledge Agreement,
together with the UCC-1 Financing Statements relating to the Mezzanine Loan
Collateral, will create a valid, perfected lien on, and security interest in and
to, the Mezzanine Loan Collateral, all in accordance with the terms thereof, in
each case subject only to the Liens created by the Pledge Agreement, the UCC-1
Financing Statement and the other Mezzanine Loan Documents.  During the term of
the Loan, Borrower shall not own any assets other than the Mezzanine Loan
Collateral.
 
 
30

--------------------------------------------------------------------------------

 
 
(d)           AssetCo is the record and beneficial owner of, and has good and
marketable title to, the Initial Unencumbered Collateral Assets and the Senior
Borrower Interests, free and clear of all Liens whatsoever.  During the term of
the Loan, AssetCo shall not own any assets other than the Unencumbered
Collateral Assets and the Senior Borrower Interests, together with incidental
personal property related to such assets.
 
(e)           Each Senior Borrower is, before giving effect to the transactions
contemplated by the Senior Loan Documents, the record and beneficial owner of,
and has good and marketable title to, the Senior Loan Collateral Assets
indicated on Schedule 2-A, 2-B-1, 2-B-2 or 2-C, as applicable, and the Senior
Loan Collateral Assets are free and clear of all Liens whatsoever except only
for those created by or under the Senior Loan Documents.  During the term of the
Loan, the Senior Borrowers shall not own any assets other than their respective
repurchase rights and other right, title and interest in and to the Senior Loan
Collateral Assets, subject to the Senior Loan Documents.
 
(f)           Borrower, Guarantor and any applicable Affiliate of Guarantor that
is contributing Collateral Assets to Borrower shall make a timely and valid
election under Section 362(e)(2)(C) of the Code in connection with the
contribution of the Collateral Assets to Borrower.
 
4.11         Broker’s or Finder’s Commission.  No broker, finder, placement
agent or similar person or entity has been engaged in connection with the making
of the Mezzanine Loan.  In addition to and not in limitation of any other rights
hereunder, Borrower will indemnify and hold harmless the Mezzanine Lender from
and against any and all claims, demands or liabilities for brokers’, finders’,
placement agents’ or other similar fees or commissions claimed by any broker,
agent, or the like acting or claiming to be acting on Borrower’s, AssetCo’s or
any Senior Borrower’s behalf in connection with this Agreement or the Closing of
the Mezzanine Loan.
 
4.12         Disclosure.  There is not in this Agreement or in any other
Mezzanine Loan Document any untrue statement of material fact or any omission of
a material fact necessary to make the statements contained herein and therein
not materially misleading in light of the circumstances in which such statements
were made.  There is no material fact known to Borrower or any other Loan Party
which has not been disclosed to Mezzanine Lender or Mezzanine Lender’s Counsel
in writing which has or, insofar as Borrower or any other Loan Party can
reasonably foresee, may have or will have a material adverse effect on the
condition, financial or otherwise, assets, business or results of operations of
Borrower, any of the other Loan Parties, the Collateral Assets, the Mortgaged
Properties or the ability of Borrower or any other Loan Party to perform their
respective obligations under the Mezzanine Loan Documents, the Senior Loan
Documents, the Transaction Documents or the Collateral Asset Documents.
 
 
4.13
Omitted.

 
 
31

--------------------------------------------------------------------------------

 
 
4.14         Employment Practices.  Neither Borrower, AssetCo nor any Senior
Borrower has any employees.
 
4.15         Taxes.  Each of Borrower and the other Loan Parties has filed or
obtained extensions of all federal, state, local and foreign income, excise,
franchise, real estate, sales and use and other tax returns heretofore required
by applicable law to be filed by it.  All material taxes, including, without
limitation, all federal, state, county, local, foreign or other income,
property, sales, use, franchise, value added, employees’ income withholding,
social security, unemployment and other taxes, fees, charges and assessments, of
any nature whatsoever which have become due or payable by Borrower or any other
Loan Party, including, without limitation, any fines or penalties with respect
thereto or interest thereon, whether disputed or not (collectively, “Taxes”),
have been paid in full.  All material deposits required by applicable law to be
made, withheld, collected or provided for by Borrower or any other Loan Party or
any predecessor thereto, including, without limitation, deposits with respect to
Taxes constituting employees’ income withholding taxes, have been duly made,
withheld, collected or provided for and have been paid over to the proper
Government Authority or are held by the applicable person for such payment.  No
liens arising from or in connection with Taxes have been filed and are currently
in effect against Borrower or any other Loan Party, except for liens for Taxes
which are not yet due and payable.  Borrower has never executed or filed with
the Internal Revenue Service or any successor agency or any other taxing
authority any agreement or document extending, or having the effect of
extending, the period for assessment or collection of any Taxes.  Neither
Borrower nor any other Loan Party is a party to any tax sharing agreement or
arrangement.  No audits or investigations are pending or to the best of
Borrower’s or any other Loan Party’s knowledge, threatened with respect to any
Tax returns or Taxes of Borrower or any other Loan Party, which if determined
adversely, would have a material adverse effect on the condition, financial or
otherwise, assets, business or results of operations of Borrower or any other
Loan Party.  Borrower will pay, and will cause REIT Holdings, AssetCo and each
of the Senior Borrowers to pay, all Taxes payable by each of them, if any, as
and when the same become due and payable.
 
4.16         Transactions with Related Parties.  Except as set forth in Schedule
4.16, there are no transactions, agreements or understandings, existing or
presently contemplated, between or among Borrower, any of the other Loan Parties
or any Person which is a Related Party to Borrower or any other Loan Party,
which are in any way related to the transactions which are the subject of this
Agreement, the other Mezzanine Loan Documents, the Senior Loan Documents, the
Transaction Documents, or involving or affecting the Collateral Assets or the
Mortgaged Properties.  Schedule 4.16 contains a complete description of all
fees, payments and compensation payable to any Related Party under such
transactions, agreements or understandings.
 
 
4.17
Bank Accounts.

 
(a)           The name, financial institution and account number for each bank
account (checking, savings, lock box or collateral or otherwise) maintained by
Borrower, AssetCo and/or any Senior Borrower (including the Collection Account)
are listed in Schedule 4.17.  At Closing, Borrower shall grant to Mezzanine
Lender a security interest in each of Borrower’s accounts.  If Borrower desires
to open an additional bank account, Borrower agrees to (a) grant a security
interest in such account to Mezzanine Lender, (b) enter into a control agreement
satisfactory to Mezzanine Lender with respect to such account, (c) await
confirmation from Mezzanine Lender that its security interest in the account has
successfully been perfected prior to causing or permitting any funds to be
deposited into the account, (d) update Schedule 4.17 to include the account and
(e) take any other actions at the request of Mezzanine Lender reasonably
necessary to create and perfect Mezzanine Lender’s security interest in the
account.  Any such account of Borrower shall constitute Mezzanine Collateral for
purposes of this Agreement and the other Mezzanine Loan Documents.  At closing,
AssetCo will enter into a blocked account agreement with Mezzanine Lender and
the applicable Eligible Institution in respect of each of AssetCo’s
accounts.  The blocked account agreement (the “Blocked Account Agreement”) shall
provide, inter alia, that (i) all amounts that are from time to time deposited
into the subject account shall be swept, on a daily basis into the Borrower’s
Collection Account and shall not be disbursed to any other account or person,
and for any other purpose  (except only as may be required pursuant to the
Senior Loan Guaranty and the Intercreditor Agreement from and after the
occurrence of an event of default under the Senior Loan Documents) and (ii) the
Blocked Account Agreement may not be amended, modified or terminated by AssetCo
without the prior written consent of Mezzanine Lender.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary contained in Section
4.17(a), Borrower shall, and shall cause AssetCo and the other Loan Parties, to
cooperate reasonably and in good faith with the Mezzanine Lender to cause the
Deposit Account Control Agreement and, if applicable, the Blocked Account
Agreement to be amended, modified, restated and/or replaced as soon as
reasonably practicable after the date of this Agreement (it being agreed that
the Borrower shall use its best efforts to cause such amendment to be entered
into on or before April __, 2011), in such form as is required by Mezzanine
Lender in its sole discretion.  The Mezzanine Lender shall have the right,
exercisable at any time, to require that the AssetCo’s and Borrower’s accounts,
including without limitation, the Collection Account, be moved from Bank of
America, N.A. to another Eligible Institution, provided, however, in such event,
Borrower may recommend a preferred Eligible Institution, provided further,
however, that Mezzanine Lender shall have the right, in its sole discretion and
notwithstanding any such recommendation, to select the applicable other Eligible
Institution.  In connection therewith, Borrower shall, and shall cause AssetCo
as applicable, (i) to enter into replacement deposit account control agreements
and blocked account control agreements as soon as reasonably practicable, each
in form acceptable to Mezzanine Lender and pursuant to which, inter alia,
Mezzanine Lender shall have a perfected security interest in the Collection
Account and (ii) cause Paul, Hastings, Janofsky & Walker LLP to deliver to
Mezzanine Lender its favorable opinion in respect of such perfected security
interest.  Borrower acknowledges and agrees that the Mezzanine Lender shall at
all times have a perfected security interest in the Collection Account and the
Collection Account Funds.
 
4.18         No Material Adverse Change.  No Material Adverse Change has
occurred with respect to Borrower or any other Loan Party since the dates of the
respective Financial Statements listed in Schedule 3.1(l) or the Financial
Statements provided pursuant to Section 5.11 or the terms of any other Mezzanine
Loan Document, whichever shall be the most current.
 
4.19         Bankruptcy.  None of Borrower, the other Loan Parties, nor any of
its or their Affiliates has ever voluntarily or involuntarily filed for
protection from creditors under any provision of the U.S. Bankruptcy Code nor
have they, within the ten (10) year period immediately preceding the date of
this Agreement, had any property foreclosure actions commenced against them.
 
 
33

--------------------------------------------------------------------------------

 
 
4.20         ERISA.  The assets of Borrower, AssetCo and Senior Borrowers do not
constitute “plan assets” of any employee benefit plan or other entity which is
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) by reason of Borrower, AssetCo and each Senior Borrower each
qualifying as a real estate operating company pursuant to the Department of
Labor Regulations Section 2510.3-101, as amended.
 
4.21         Single Purpose Entity.    Each of Borrower, AssetCo and each Senior
Borrower is a Single Purpose Entity, satisfies on the date hereof and shall
satisfy during the term of the Loan, all of the requirements set forth in the
definition of Single Purpose Entity set forth in Article 1.
 
4.22         Charter Documents.  Borrower has provided Mezzanine Lender with
true, correct and complete copies of all Charter Documents for CT Manager, CTLH,
REIT Holdings, Borrower, AssetCo and each Senior Borrower.
 
4.23         Indebtedness.  Prior to Closing, neither Borrower, AssetCo or any
Senior Borrower (i) shall have incurred any indebtedness for money borrowed
other than, in the case of the Senior Borrowers, the indebtedness under the
Senior Loan Documents, (ii) shall have entered into any leases as lessee of real
or personal property, or (iii) shall have guarantied, endorsed or otherwise
become directly or contingently liable for any indebtedness of any other Person,
except only for the Senior Loan Guaranties.
 
4.24         Collateral Loans and Mortgaged Properties.  Each of the
representations and warranties made in respect of the Collateral Assets and the
Mortgaged Properties set forth in the Senior Loan Documents are true, correct
and complete, except as set forth in the “Requested Exceptions Report” as
defined in the Senior Loan Documents.  Upon Mezzanine Lender’s written request
therefor, Borrower shall endeavor reasonably and in good faith to deliver such
Requested Exceptions Report to Mezzanine Lender (or so much of such Requested
Exceptions Report as may then be reasonably available to Borrower and/or Senior
Borrowers).
 
5.             Covenants.  From and after the date hereof, in addition to the
covenants and agreements contained elsewhere in this Agreement, Borrower, on its
own behalf and, as applicable, on behalf of CT Manager, CTLH, REIT Holdings,
AssetCo and each of the Senior Borrowers, hereby covenants and agrees for the
benefit of Mezzanine Lender, as set forth below:
 
5.1           Business.  Borrower shall manage and administer the Mezzanine Loan
Collateral in accordance and compliance with the terms of this Agreement, the
other Mezzanine Loan Documents and applicable laws.  Borrower shall not conduct
any business or activity other than such businesses and activities as are
necessary for and directly related to the ownership, management and
administration of the Mezzanine Loan Collateral in accordance with this
Agreement and the Budget.  Borrower shall not cause or permit AssetCo to conduct
any business or activity other than such businesses and activities as are
necessary for and directly related to the ownership, management and
administration of the Unencumbered Collateral Assets and the Senior Borrower
Interests in accordance with this Agreement and the Budget.  Borrower shall not
cause or permit any Senior Borrower to conduct any business or activity other
than such businesses and activities as are necessary for and directly related to
the ownership, management and administration of such Senior Borrower’s right,
title and interest in and to the Senior Loan Collateral Assets, subject to the
Senior Loan Documents, in accordance with this Agreement, the Senior Loan
Documents and the Budget.  Except only as described on the attached Schedule
5.1, no Loan Party, and no Affiliate of any Loan Party, shall acquire or
maintain any right or interest in any Collateral Asset that is senior to or pari
passu with the rights and interests of Mezzanine Lender therein under this
Agreement and the other Transaction Documents, except only Protective Advances
that are approved in writing by Mezzanine Lender in its sole discretion or are
expressly permitted pursuant to Section 5.13(b).
  
 
34

--------------------------------------------------------------------------------

 
 
5.2           Existence.  Borrower shall do or cause to be done all things
necessary to preserve and keep in full force and effect the legal existence of
Borrower, AssetCo and each Senior Borrower in accordance with each such party’s
Charter Documents in effect on the date of this Agreement; provided, however,
that Borrower shall, subject to the next following proviso, be permitted to
amend and/or modify its Charter Documents to reflect and permit a more efficient
tax status in the event that Borrower ceases to “continue to qualify as a REIT”
in accordance with Section 4.1(a), which amendment or modification may include,
if and to the extent the Borrower is the surviving entity, the conversion and/or
merger of the Borrower into a partnership or limited liability company provided
further however, that (i) in connection with any such amendment or modification,
Borrower and Guarantor shall, at Borrower’s cost and expense: (1) execute and
deliver such documents as may be requested by Mezzanine Lender in order to
ensure and confirm that the Mezzanine Lender retains the continuing benefit of
the terms of this Agreement and the other Mezzanine Loan Documents, including
without limitation, confirmation (i) that this Agreement and the other Mezzanine
Loan Documents remain in full force and effect and are enforceable against
Borrower and Guarantor in accordance with their respective terms and (ii) of the
continuing first priority perfected security interest in the Mezzanine Loan
Collateral and (2) cause Paul, Hastings, Janofsky & Walker LLP (or such other
counsel as may be reasonably acceptable to Mezzanine Lender) to deliver to
Mezzanine Lender its favorable opinion in respect of such enforceability and
perfected security interests, and such other matters as may be reasonably
required by Mezzanine Lender and (ii) no such amendment or modification to its
Charter Documents shall have a materially adverse tax effect on Mezzanine Lender
and/or its beneficial owners, as reasonably determined by Mezzanine
Lender.  Borrower covenants and agrees that, without the prior written consent
of Mezzanine Lender in its sole discretion, and except as expressly set forth in
this Section 5.2 and Section 5.9 of the Borrower’s Charter Documents, there
shall not occur (a) any amendment or modification of the Charter Documents of
Borrower, AssetCo or any Senior Borrower, (b) the appointment of any managing
member, non-member manager or general partner of Borrower, AssetCo or any Senior
Borrower, (c) except in connection with transfers, the admission of any new
member or partner of Borrower, AssetCo or any Senior Borrower, or (d) the
issuance or maintenance of any class of preferred equity interests in REIT
Holdings, Borrower, AssetCo or any Senior Borrower, except only for the one
hundred (100) “Class A Preferred” shares of Borrower held by CTLH and the “Class
B Preferred” shares of Borrower held by one hundred twenty five (125)
shareholders, each as set forth in Schedule 4.10-B.
 
5.3           Compliance With and Modification of Senior Loan.  Borrower shall
not permit any change in any term or condition of the Senior Loan Documents
without Mezzanine Lender’s prior written approval in its sole discretion,
provided however, that in the event of any immaterial change, such written
approval shall be deemed granted upon receipt of an electronic mail message to
such effect from an authorized individual acting on behalf of the Mezzanine
Lender.  Borrower shall cause each Senior Borrower to comply in all respects
with all covenants and other terms and conditions of the Senior Loan Documents.
 
 
35

--------------------------------------------------------------------------------

 
 
5.4           Compliance With and Modification of Collateral Loan
Documents.  Borrower shall not, without the prior written consent of Mezzanine
Lender, which may be granted or withheld in Mezzanine Lender’s sole discretion,
permit or suffer AssetCo or any Senior Borrower to:  (a) enter into or consent
to any material amendment, extension or modification of any Collateral Asset
Loan or Collateral Asset Loan Document (except for extensions as of right in
accordance with the express provisions of the applicable Collateral Asset Loan);
(b) accept or agree to any discounted pay-off or satisfaction of a Collateral
Asset Loan; (c) commence the exercise of remedies with respect to any Collateral
Asset Loan, including without limitation the commencement of judicial or
non-judicial foreclosure proceedings or acceptance of a deed in lieu of
foreclosure, in the case of a mortgage loan, or commencement of UCC foreclosure
sale proceedings or acceptance of an assignment in lieu of foreclosure, in the
case of a mezzanine loan; (d) exercise any right under a Collateral Asset
Co-Lending Agreement to cure loan defaults or to acquire more senior loans or
more senior participations or positions in Collateral Asset Loans from other
lenders; (e) sell, transfer, assign, convey or otherwise dispose of any
Collateral Asset, or enter into any binding agreement to do the same (except
pursuant to the express and unconditional rights of other holders of interests
in Collateral Asset Loans other loans secured directly or indirectly by the
underlying Mortgaged Properties); or (f) except as otherwise permitted pursuant
to Section 5.13(b), make any Protective Advance (each of the foregoing, a
“Material Action”).  To the extent that  any Material Action also requires a
Senior Lender’s approval under its Senior Loan Documents, Borrower shall not
submit such Material Action for Senior Lender’s approval unless and until it has
obtained Mezzanine Lender’s approval pursuant to this Section 5.4.  Borrower
shall cause AssetCo and each Senior Borrower to comply with all material
covenants and other terms and conditions of the Collateral Asset Loan Documents
and Collateral Asset Co-Lending Documents to which they are a party.  Mezzanine
Lender shall endeavor to respond to any written request for a Material Action
within five (5) Business Days after its receipt of such request, provided that
Mezzanine Lender’s failure to respond within such five (5) Business Day period
shall be deemed to be Mezzanine Lender’s approval of such requested Material
Action.
 
5.5           Transfer of Property and Change in Ownership.  Except only as and
to the extent the same are Permitted Equity Transfers and/or Material Actions
approved by Mezzanine Lender pursuant to Section 5.4, the occurrence of any of
the following shall constitute an Event of Default under this Agreement:  (a)
any change in direct or indirect beneficial ownership of CTLH, CT Manager, REIT
Holdings, Borrower, AssetCo or any Senior Borrower, or the mortgaging, pledging
or hypothecation of any such interest, (b) if either Borrower or AssetCo shall
transfer, permit the transfer of, suffer the transfer of or enter into any
agreement to transfer any Unencumbered Collateral Assets or the Collateral Asset
Loan Documents relating thereto or any portion thereof or interest therein,
and/or (c) if any of Borrower, AssetCo or any Senior Borrower shall transfer,
permit the transfer of, suffer the transfer of or enter into any agreement to
transfer any Senior Loan Collateral Asset or the Collateral Asset Loan Documents
relating thereto or any portion thereof or interest therein, exceptonly, (i)
with respect to AssetCo, transfers to Borrower and (ii) with respect to any
Senior Borrower, transfers to AssetCo.  Without limiting the foregoing, until
the Mezzanine Loan and all accrued and unpaid interest thereon and other amounts
due Mezzanine Lender in connection therewith are paid in full, (A) Guarantor
shall own 100% of the equity interests in CTLH and CT Manager and shall be the
sole manager or managing member of each of CTLH and CT Manager (whether pursuant
to the Charter Documents of CTLH and CT Manager, respectively, or otherwise);
(B) CTLH shall, except as set forth in the last sentence of this paragraph, own
at least 51.688% of the economic equity interests in REIT Holdings, and at least
81.169% of the voting equity interests in REIT Holdings, and the sole manager of
REIT Holdings (whether pursuant to the Charter Documents of REIT Holdings or
otherwise) shall be CT Manager; (C) REIT Holdings shall own 100% of the equity
interests in Borrower (except only for the one hundred (100) “Class A Preferred”
shares of Borrower held by Guarantor, the “Class B Common” shares of Borrower
held by JSN Holders and the “Class B Preferred” shares of Borrower held by one
hundred twenty five (125) shareholders, each as set forth in Schedule 4.10-B);
(D) Borrower shall own 100% of the equity interests in AssetCo, (E) AssetCo
shall own (1) 100% of the equity interests in each Senior Borrower, (2) the
Initial Unencumbered Collateral Assets, and (3) any Released Collateral Assets,
and (F) prior to giving effect to the repurchase transaction contemplated by the
Senior Loan Documents, (1) Citi Borrower shall own the Citi Collateral Assets,
(2) JPM Borrower shall own the JPM Collateral Assets and (3) MS Borrower shall
own the MS Collateral Assets; in the case of each of (A) through (F) above, free
and clear of all Liens whatsoever, exceptonly for the Liens (w) created by the
Mezzanine Loan Documents in the case of (D), (x) created by the applicable
Senior Loan Documents in the case of (F), (y) in favor of Senior Credit Holders
on not more than 17.26% of the equity interest in REIT Holdings owned by CTLH
created by the Senior Credit Stock Secured Note and (z) in favor of the JSN
Holders on not more than 31.06% of the equity interest in REIT Holdings owned by
CTLH created by the JSN Stock Secured Note.  If any direct or indirect change in
the status, activities, ownership, control and structure of REIT Holdings,
Borrower, AssetCo or any Senior Borrower from that described in the preceding
sentence shall occur or be permitted, done or suffered, and such change or
pledge does not constitute a Permitted Equity Transfer and Borrower has not
first obtained written consent of Mezzanine Lender, which consent may be
withheld in Mezzanine Lender’s sole discretion, then the same shall constitute
an automatic and immediate Event of Default and Mezzanine Lender shall have the
right to exercise any of its rights and remedies pursuant to this Agreement and
the other Mezzanine Loan Documents.
 
 
36

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary, each of the events listed below shall
be deemed “Permitted Equity Transfers” and shall be permitted without Mezzanine
Lender’s consent, provided that with respect to each such event:  (i) (x) in
respect of items 2 through 6, inclusive, below, Borrower provides Mezzanine
Lender with prior written notice of the event, if reasonably practical, and if
not, written notice of the event promptly after the occurrence thereof, in
either such case, together with complete copies of all of the documents related
to such transactions and/or events and (y) in respect of items 7 through 11,
inclusive, below, Borrower provides Mezzanine Lender with thirty (30) days'
prior written notice of the event, together with complete copies of all of the
documents related to such transactions and/or events, and (ii) such other
conditions as may be set forth specifically below with respect to such event
shall be satisfied:
 
1.      any transfer of publicly traded shares of Guarantor, provided that no CT
Change in Control occurs;
 
 
37

--------------------------------------------------------------------------------

 
 
2.      any transfer of “Class B Preferred” shares of Borrower held by the one
hundred twenty five (125) shareholders on the date of this Agreement, in
accordance with the Charter Documents of Borrower;
 
3.      any transfer of any interests in REIT Holdings held by CTLH to Guarantor
or its Affiliates, in accordance with the Charter Documents of REIT Holdings;
 
4.      any transfer of interests in REIT Holdings held by FMC Shareholder,
Senior Credit Holders and the JSN Holders and their respective permitted
successors and assigns, in accordance with the Charter Documents and Unit
Restriction Agreement of REIT Holdings (including for such purpose, transfers to
Guarantor and/or its Affiliates, and transfers by and among the Senior Credit
Holders and transfers by and among the JSN Holders);
 
5.      any transfer of Senior Loan Collateral Assets to the applicable Senior
Lender pursuant to the Senior Loan Documents, and any exercise by such Senior
Lender of pledge, transfer or other similar rights with respect to such Senior
Loan Collateral Assets on and subject to the express provisions of the Senior
Loan Documents;
 
6.      any transfer of “Class B Common” shares of Borrower to Guarantor and to
subsequent transferees as part of the transactions governed by the Transaction
Documents;
 
7.      any transfer of any Unencumbered Collateral Assets from any Senior
Borrower to AssetCo;
 
8.      any transfers of Unencumbered Collateral Assets owned by AssetCo or any
Senior Borrower, as the case may be, to its wholly-owned subsidiary, for tax,
workouts, financings, or other similar structuring purposes, subject to the
express provisions of the Senior Loan Documents;
 
9.      any transfers of Collateral Assets to a wholly owned subsidiary of
Senior Borrower, for tax or other structuring purposes, subject to the express
provisions of the Senior Loan Documents
 
10.      any transfer of all or a portion of the “Class A Preferred” shares by
Guarantor to CTIMCO;
 
11.      any transfer of all or any equity interests by Guarantor, REIT
Holdings, CTLH or CT Manager of direct or indirect interests to a wholly-owned
(directly or indirectly) Affiliate of Guarantor;
 
12.      any transfers, directly or indirectly, of any membership interests in
CTIMCO; and/or
 
13.      any transfers of any portion of the economic equity interests (and
corresponding voting equity interests) in REIT Holdings that is owned as of the
date of this Agreement by Guarantor, not to exceed 7.75% of the aggregate
economic equity interests in REIT Holdings, to Guarantor for the benefit of
certain officers and directors of Guarantor and/or to such officers and
directors.
 
 
38

--------------------------------------------------------------------------------

 
 
 
5.6
Cash Management.

 
(a)           Collection Account.  Borrower shall establish and maintain a
segregated Eligible Account (the “Collection Account”), which shall be entitled
“CT Legacy REIT Mezz Borrower, Inc. Mezz Loan A/C FBO Five Mile Capital II CT
Mezz SPE LLC”.  Borrower hereby grants to Mezzanine Lender a first priority
security interest in the Collection Account and all deposits at any time
contained therein and the proceeds thereof, and shall take all actions necessary
to maintain in favor of Mezzanine Lender a perfected first priority security
interest in the Collection Account, including without limitation filing UCC-1
Financing Statements and continuations thereof.  Subject to the terms of Section
5.6(c) and Section 5.6(d) herein, Mezzanine Lender shall have the sole right to
make withdrawals from the Collection Account and all costs and expenses for
establishing and maintaining the Collection Account shall be paid by Borrower.
 
(b)           Deposit of Funds.
 
 
(i)
On the Closing Date, Borrower has deposited into the Collection Account the
amount of $4,212,572.23, or such greater amount as Borrower shall determine
(which amount shall include, in all events and amount other things, all net
excess proceeds of the Mezzanine Loan).  Such initial deposit shall be applied
in accordance with Section 5.6(c)(i) through (iii) below.

 
 
(ii)
During the term of the Mezzanine Loan, Borrower shall (1) (a) cause each Senior
Borrower to distribute to AssetCo all Net Senior Loan Collateral Asset Cash
Flow, (b) cause AssetCo to distribute all such Net Senior Loan Collateral Asset
Cash Flow to Borrower and deposit all such amounts into the Collection Account
and (c) cause AssetCo to distribute all Non-Liquidation Income and Net
Liquidation Proceeds with respect to the Unencumbered Collateral Assets to
Borrower; in each case immediately upon receipt thereof by Senior Borrower or
AssetCo, as applicable and (2) deposit (or cause to be deposited) all amounts
received by Borrower pursuant to (1) above, and all other amounts received by
Borrower from any source, into the Collection Account, immediately upon receipt
thereof.

 
(c)           Disbursements Prior to an Event of Default.  Provided that no
Event of Default has otherwise occurred, Borrower shall maintain the funds on
deposit in the Collection Account (the “Collection Account Funds”), provided
that Borrower shall make disbursements of Collection Account Funds for:
 
 
(i)
(x) on each Payment Date, the timely payment of Current Pay Interest to the
Mezzanine Lender in accordance with Section 2.1(b) and (y) the timely payment of
any applicable price differential payments (including any applicable swap and/or
hedging payments) on Senior Loans that are then due and payable pursuant to the
Senior Loan Documents;

 
 
39

--------------------------------------------------------------------------------

 
 
 
(ii)
for the payment of (x) operating expense payables in accordance with the Budget,
(y) Taxes, if any, then due and payable by Borrower and (z) dividends on the
“Class B Preferred” shares of the Borrower, in an amount not to exceed $15,625
in any calendar year (provided however, that to the extent dividends are not
paid on the “Class B Preferred” shares during any calendar year, or are paid in
an amount less than $15,625, any such unpaid amount may be accrued and may be
paid in subsequent calendar years);



 
(iii)
on each Payment Date, provided that (and only if) all required payments pursuant
to Section 5.6(c)(i) and Section 5.6(c)(ii) have then been paid, Borrower may
pay dividends on the “Class A Preferred” shares of Borrower in an amount not to
exceed the Current Distribution applicable to such month; and



 
(iv)
subject to the limitations and conditions set forth in Section 5.13 herein,
Protective Advances.



(d)           Monthly Disbursement of Excess Collection Account Funds to Pay
Mezzanine Loan Principal.  Provided that no Event of Default has otherwise
occurred, and provided further that (and only if) all required payments pursuant
to Section 5.6(c)(i) and Section 5.6(c)(ii) have then been paid, Borrower shall
have the right to apply any and all then available Collection Account Funds, in
Borrower’s discretion, (i) to prepay the Mezzanine Loan in accordance with
Section 2.5(a) or (ii) to prepay any of the Senior Loans in accordance with the
terms of the Senior Loan Documents.
 
(e)           Disbursements Following an Event of Default.  Following the
occurrence of an Event of Default, all Collection Account Funds shall be applied
by Mezzanine Lender in such order and priority as Mezzanine Lender shall
determine in its sole discretion, and Borrower shall have no further right or
authority to disburse, or cause the disbursement of, any Collection Account
Funds.
 
(f)           Limitations on Disbursements.  Except as and to the extent
expressly permitted in Section 5.6(c) and Section 5.6(d), or as otherwise
expressly approved in writing by Mezzanine Lender in its sole discretion,
Borrower shall not make, or cause to be made, any disbursements of Collection
Account Funds from the Collection Account.
 
5.7           Use of Funds.  Borrower shall use all funds advanced by the
Mezzanine Lender pursuant to the Note solely for the payment of obligations and
expenses properly incurred in connection with the transactions contemplated by
the Transaction Documents.
 
 
40

--------------------------------------------------------------------------------

 
 
5.8           Related Party Contracts.  The Borrower shall not (and shall not
permit or suffer AssetCo or Senior Borrowers to) enter into any contract with,
purchase goods or services from, or otherwise enter into any transaction with
any other Loan Party or any Person which is a Related Party of Borrower or any
other Loan Party without the prior written consent of Mezzanine Lender.  Without
limiting the scope of Mezzanine Lender’s approval rights, all such transactions
shall be entered into pursuant to written agreements and on arms-length terms
and conditions.  Any proposed transaction with a Related Party shall be
disclosed as such at the time Mezzanine Lender’s approval of the same is
requested.  The Mezzanine Lender has approved the agreements listed on  Schedule
4.16.
 
5.9           Material Transactions.  Borrower shall not enter into any
transaction or permit or suffer AssetCo or any Senior Borrower to enter into any
transaction that is reasonably likely to have a material adverse impact on the
nature or the value of the Mezzanine Loan Collateral, the Collateral Assets or
the Mortgaged Properties without the prior written consent of the Mezzanine
Lender.
 
5.10           Books and Records.  Borrower shall keep and maintain, at
Borrower’s principal place of business, accurate and detailed books, records and
accounts with respect to all matters pertaining to Borrower, AssetCo, the Senior
Borrowers, the Collateral Assets and the Mortgaged Properties, and Borrower
shall permit the Mezzanine Lender and its agents and representatives at all
reasonable times upon 24 hours advance notice to inspect, copy, make extracts
from, and have audited all such books, records and accounts.
 
 
5.11
Reporting Requirements.

 
(a)           Monthly Financial Statements.  Borrower shall furnish to Mezzanine
Lender within fifteen (15) days after the end of each calendar month:  (i) any
and all financial statements, rent rolls or other material information received
from the Underlying Obligors related to each Collateral Asset Loan and Mortgaged
Property (provided that if Borrower is unable, after diligent efforts, to obtain
such information on a monthly basis, Borrower shall provide such information on
a quarterly basis);  (ii) a remittance report containing servicing information,
including without limitation the amount of each periodic payment due, the amount
of each periodic payment received, the date of receipt, the date due and whether
there has been any material adverse change to the Mortgaged Property, on a loan
by loan basis and in the aggregate, with respect to the Collateral Assets
serviced by any servicer (such remittance report, a “Servicing Tape”), or to the
extent any servicer does not provide a Servicing Tape, a remittance report
containing the servicing information that would otherwise be set forth in a
Servicing Tape; (iii) a listing of all Collateral Assets reflecting the payment
status of each Collateral Asset and any material changes in the financial or
other condition of each Collateral Asset; (iv) with respect to any Collateral
Asset that is a CMBS, B-Note or Junior Interest (as defined in Schedule VI to
the Senior Loan Documents) the related securitization report; (v) a list of any
existing defaults under the Collateral Asset Loans; (vi) trustee remittance
reports; (vii) all asset summary reports prepared by Guarantor with respect to
any Collateral Asset(s); (viii) account activity statements for the Collection
Account; (ix) all other information as Mezzanine Lender may reasonably request
with respect to Borrower, AssetCo, any Senior Borrower, any Collateral Asset,
any Mortgaged Property or any Underlying Obligor; and (x) a certificate in the
form attached hereto as Schedule 5.11 (a “Covenant Compliance Certificate”)
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           Quarterly Financial Statements.  Within forty-five (45) days (or
sixty (60) days, in the event Guarantor has filed an extension with the SEC with
respect to its 10Q reports) after the end of each  of the first three fiscal
quarters of any fiscal year, Borrower shall furnish to Mezzanine Lender
consolidated unaudited balance sheet and income statements of Borrower and
Guarantor, each presented fairly in accordance with GAAP (and reviewed by the
Accountant) or, if such financial statements being delivered have been filed
with the SEC pursuant to the requirements of the 1934 Act, or similar state
securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Mezzanine Lender within the same time
frame as are required to be filed in accordance with such applicable statutory
or regulatory requirements, in either case accompanied by a Covenant Compliance
Certificate, including a statement of operations and a statement of changes in
cash flows for such quarter and statement of net assets as of the end of such
quarter, and certified as being true and correct by a Covenant Compliance
Certificate.
 
(c)           Annual Financial Statements.  Borrower shall furnish to Mezzanine
Lender annually within ninety (90) days (or one hundred five (105) days, in the
event Guarantor has filed an extension with the SEC with respect to its 10K
reports) after the end of the fiscal year of Borrower and/or Guarantor, as
applicable, Borrower’s and Guarantor’s consolidated audited financial
statements, each audited by the Accountant and presented fairly in accordance
with GAAP or, if such financial statements being delivered have been filed with
the SEC pursuant to the requirements of the 1934 Act, or similar state
securities laws, presented in accordance with applicable statutory and/or
regulatory requirements and delivered to Mezzanine Lender within the same time
frame as are required to be filed in accordance with such applicable statutory
and/or regulatory requirements, in either case accompanied by a Covenant
Compliance Certificate, including a statement of operations and a statement of
changes in cash flows for such quarter and statement of net assets as of the end
of such quarter accompanied by an unqualified report of the Accountant.
 
(d)           Collection Account Fund Report.  On or before the tenth (10th) day
of each calendar month during the term of the Mezzanine Loan, Borrower shall
deliver to Mezzanine Lender a detailed report and reconciliation (i) of all
deposits and disbursements from the Collection Account during the immediately
preceding calendar month and on a year-to-date cumulative basis, including
without limitation, a comparison of such amounts to Budget, (ii) of all
Protective Advances made during the immediately preceding calendar month and
during the term of the Mezzanine Loan, (iii) of all Protective Advances that
have been repaid during the immediately preceding calendar month (together with
a detailed report identifying the amounts of all Protective Advances that are
outstanding as of the end of the immediately preceding calendar month), (iv) of
amounts then maintained (as of the end of the immediately preceding calendar
month) in the Collection Account and anticipated deposits and disbursements
during this then current calendar month and quarter and (v) addressing such
other matters as Mezzanine Lender may reasonably request with respect matters
relating thereto.  Such report and reconciliation shall be certified by Borrower
to be true and correct, and shall include supporting documentation for such
Collection Account and Protective Advance activity.  For clarification,
Protective Advances shall be deemed to be “outstanding” unless they have been
repaid to Borrower and have been identified as having been so repaid in the
report and reconciliation contemplated in this paragraph.
 
 
42

--------------------------------------------------------------------------------

 
 
(e)           Notice of Litigation.  Promptly after commencement and Borrower’s
obtaining knowledge thereof, Borrower shall furnish to Mezzanine Lender written
notice of all actions, suits and proceedings before any court or arbitrator or
any Governmental Authorities affecting any Borrower, AssetCo or any Senior
Borrower, any Collateral Asset or any Mortgaged Property.
 
(f)           Notices of Loan Default.  As soon as possible and in any event
within ten (10) days after Borrower becomes aware of the occurrence of an Event
of Default under the Mezzanine Loan Documents or a default under the Senior Loan
Documents or the Transaction Documents, Borrower shall furnish to Mezzanine
Lender a written notice setting forth the details of such Event of Default or
default and what action has been taken or is proposed to be taken with respect
thereto.
 
(g)           Notices of Collateral Asset Default.  As soon as possible and in
any event within ten (10) days after Borrower becomes aware that any Collateral
Asset Loan is a Defaulted Loan, Borrower shall furnish to Mezzanine Lender a
written notice setting forth the details thereof and what action the applicable
Senior Borrower has taken or proposes to be taken with respect thereto.
 
(h)           Notices of Events Impacting Control Rights.  As soon as possible
and in any event within ten (10) days after Borrower becomes aware that a
“control appraisal event” or an “appraisal reduction event” or similar event or
circumstance has occurred or exists with respect to a Collateral Asset, Borrower
shall furnish to Mezzanine Lender a written notice setting forth the details
thereof (including supporting calculations and any appraisals obtained in
connection therewith) and what action the applicable Senior Borrower has taken
or proposes to be taken with respect thereto.
 
(i)           Other Materials.  Without duplication of paragraphs (a) through
(c) above, Borrower shall deliver to Mezzanine Lender such Financial Statements
as are delivered by any Senior Borrower to any Senior Lender from time to time,
concurrently with  such Senior Borrower’s delivery of same to such Senior
Lender.  In addition, Borrower shall furnish to Mezzanine Lender promptly
following request, such other information respecting the condition or
operations, financial or otherwise of REIT Holdings, Borrower, AssetCo or any
Senior Borrower, the Collateral Assets or the Mortgaged Property (including
without limitation, any appraisals) and, to the extent any such other
information is provided by Senior Borrowers to Senior Lender pursuant to the
terms of the Senior Loan Documents or otherwise, Borrower shall simultaneously
provide such information to Mezzanine Lender.
 
5.12           Distributions.  Borrower shall not, directly or indirectly, make
any distributions to the holders of, or on account of, any ownership interest in
Borrower now or hereafter outstanding or redeem, retire, or purchase any
ownership interest in Borrower now or hereafter outstanding or make any payment
for any right to redeem, retire or purchase any such interest (provided that the
foregoing shall not restrict (a) “consent dividends” within the meaning of
Section 565 of the Code, declared by Borrower or (b) Current Distributions in
accordance with Section 5.6(c)(iii) or distributions in accordance with Section
5.6(c)(ii)(z).
 
 
43

--------------------------------------------------------------------------------

 
 
 
5.13
Budget and Protective Advances.

 
(a)           Budget.  On or before November 15 of each calendar year during the
term hereof, Borrower shall prepare and submit to Mezzanine Lender, for the
calendar year beginning on the next following January 1, a proposed budget for
managing, operating, financing, and otherwise dealing with the Collateral Assets
during such following calendar year.  The proposed budget will include all
reasonably anticipated operating expenses and capital investments (including
Protective Advances) anticipated to be incurred in connection with the
Collateral Assets during the next calendar year.  A sample Budget showing all of
the information to be contained in the Budget or any proposed budget (including
information regarding any proposed leasing guidelines) is attached hereto as
Schedule 5.13.  When approved in writing by Mezzanine Lender, which approval
shall not be unreasonably withheld, such budget and any updates thereof approved
by Mezzanine Lender in writing shall be the “Budget” for the year covered by
such Budget.  Borrower shall use all commercially reasonable efforts to
implement and comply with the Budget.  Any material changes to or material
deviations from the Budget by Borrower shall require the prior written consent
of Mezzanine Lender, which consent shall not be unreasonably withheld.
 
(b)           Protective Advances.  Notwithstanding anything to the contrary
contained in this Agreement, all Protective Advances, whether (i) paid from
Collection Account Funds or (ii) paid by Guarantor or any of its Related Parties
using funds other than Collection Account Funds, shall require Mezzanine
Lender’s prior written consent in each instance, except only as expressly set
forth below:
 
(i)           During the term of the Mezzanine Loan, Borrower shall have the
right to make Protective Advances using Collection Account Funds and without
first obtaining Mezzanine Lender’s consent, in an amount that does not, when
aggregated with all other outstanding Protective Advances from Collection
Account Funds, exceed $2,500,000 provided that, Borrower shall have no right to
make any such Protective Advance unless, on and as of the date of such
Protective Advance, all required payments pursuant to Section 5.6(c)(i) and
Section 5.6(c)(ii) have then been paid.
 
(ii)           During the term of the Mezzanine Loan, Borrower shall have the
right to make Protective Advances using Collection Account Funds in an amount
that, when aggregated with all other outstanding Protective Advances from
Collection Account Funds, exceeds $2,500,000 but does not exceed $5,000,000
provided that Borrower shall have no right to make any such Protective Advance
unless (x) on and as of the date of such Protective Advance, all required
payments pursuant to Section 5.6(c)(i) and Section 5.6(c)(ii) have then been
paid and (y) Mezzanine Lender shall have approved such Protective Advance in
writing, such approval not to be unreasonably withheld.
 
 
44

--------------------------------------------------------------------------------

 
 
Mezzanine Lender shall endeavor to respond to any written request for approval
of a Protective Advance (the “Initial Request”) within five (5) Business Days
after its receipt of such Initial Request, provided that such Initial Request
shall include a reasonably detailed description of the Protective Advance,
including such information as Mezzanine Lender may reasonably
request.  Mezzanine Lender’s failure to respond within such five (5) Business
Day period shall be deemed to be Mezzanine Lender’s rejection of such Protective
Advance.  Notwithstanding the foregoing, in the event Mezzanine Lender fails to
respond within such five (5) Business Day period to an Initial Request for
approval of a Protective Advance that (i) is to be made from Collection Account
Funds and (ii) when aggregated with all other Protective Advances from
Collection Account Funds, will not exceed the $5,000,000, Borrower shall have
the right to deliver a second written request for such approval (the “Second
Request”).  In the event Mezzanine Lender fails to respond to such Second
Request within five (5) Business Days after its receipt of such Second Request,
Mezzanine Lender shall be deemed to have consented to the Protective Advance
that is the subject of such Initial Request and Second Request.  For
clarification, without the prior written consent of Mezzanine Lender, granted or
withheld in Mezzanine Lender’s sole discretion, Borrower shall not make any
Protective Advance from Collection Account Funds if the amount of such
Protective Advance, when aggregated with all other outstanding Protective
Advances from Collection Account Funds, would exceed $5,000,000.
5.14           Compliance with ERISA.  Borrower will maintain, and will cause
AssetCo and each Senor Borrower, to maintain its respective status as a real
estate operating company pursuant to the Department of Labor Regulations Section
2510.3-101, as amended.  Borrower shall deliver to Mezzanine Lender upon request
such certifications or other evidence as reasonably requested by Mezzanine
Lender from time to time with respect to compliance with this Section.
 
5.15           Copies of all Notices.  Borrower agrees to deliver to Mezzanine
Lender promptly upon receipt thereof copies of any and all material notices and
correspondence received by or delivered by Borrower, AssetCo or any Senior
Borrower under or in connection with the Senior Loan Documents or the Collateral
Asset Loans, including without limitation notices and correspondence from or to
any Senior Lender, any Underlying Obligor, any servicer or administrator with
respect to any Collateral Asset or Collateral Asset Loan, or any co-lender,
participant, sub-participant or other party to a Collateral Asset Co-Lending
Document.  Borrower acknowledges and agrees that Mezzanine Lender shall have the
right to communicate freely with any and all parties to any of the foregoing as
to any matters related in any way to the Collateral Assets, the Collateral Asset
Loans, the Mortgaged Properties, Borrower, AssetCo or any Senior Borrower.
 
5.16           Borrowing.  None of Borrower, AssetCo or any Senior Borrower
shall incur any indebtedness for money borrowed other than the Note and the
indebtedness under the Senior Loan Documents, or enter into any leases as lessee
of real or personal property except leases of personal property specifically
authorized in the Budget.  None of Borrower, AssetCo or any Senior Borrower
shall guarantee, endorse or otherwise become directly or contingently liable for
any indebtedness of any other person or entity except for the Senior Loan
Guaranties and guarantees by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business.
 
 
45

--------------------------------------------------------------------------------

 
 
5.17           Estoppel Certificates.  Within ten (10) days after a request by
Mezzanine Lender, Borrower shall furnish Mezzanine Lender or any proposed
assignee with a statement, duly acknowledged and certified, setting forth (i)
the outstanding balance of the Mezzanine Loan; (ii) the unpaid principal amount
of the Mezzanine Loan; (iii) the rate of interest of the Mezzanine Loan; (iv)
the terms of payment and maturity date of the Mezzanine Loan; (v) the date
installments of interest and/or principal were last paid; (vi) that, except as
provided in such statement, there are no defaults or events which, with the
passage of time or the giving of notice or both, would constitute an Event of
Default under any Mezzanine Loan Documents, (vii) that each Mezzanine Loan
Document has not been modified or if modified, giving particulars of such
modification, (viii) whether or not, to the certifying party’s knowledge, any
offsets or defenses exist against the obligations evidenced by the Mezzanine
Loan and, if any are alleged to exist, a detailed description thereof, and (ix)
such other matters related to Borrower, AssetCo, the Senior Borrowers, the
Senior Loan, the Collateral Assets or the Mortgaged Properties as Mezzanine
Lender may reasonably request.
 
5.18           Mezzanine Lender’s Right to Cure and Expenses.  Mezzanine Lender
shall be entitled, but not obligated, to cure any failure of Borrower, AssetCo
or any Senior Borrower to perform its obligations under any Mezzanine Loan
Document or Senior Loan Document (and upon notice to Borrower shall be entitled
to do so prior to the expiration of any cure periods then available to Borrower
or Senior Borrower) without in any way releasing Borrower, and to commence,
intervene in or otherwise participate in any legal or equitable proceeding
which, in the Mezzanine Lender’s sole judgment, affects the Collateral Assets,
any Mortgaged Property, any rights created by this Agreement or any obligation
secured hereby.  If Mezzanine Lender shall become involved in any action or
course of conduct with respect to the Note, any of the Mezzanine Loan Documents,
any of the Senior Loan Documents, any of the Material Contracts, the Mortgaged
Property or any security for the debt or obligations secured hereby in order to
protect its interest therein or cure any default of Borrower hereunder or
thereunder, to protect or enforce any of its rights hereunder, or to otherwise
recover any indebtedness owed to Mezzanine Lender, Borrower shall, on demand,
reimburse Mezzanine Lender for all charges, costs and expenses incurred and
expenditures made by or on behalf of Mezzanine Lender in connection therewith,
including, without limitation, reasonable attorneys’ fees and disbursements,
together with interest thereon from the date payment is requested until paid at
an interest rate equal to the Default Rate.  All such sums shall be paid by
Borrower upon demand, together with the interest thereon.  Borrower expressly
agrees that Mezzanine Lender shall not have acquired or assumed liability or
responsibility for the performance of any obligations of Borrower or any Senior
Borrower or of any other party by virtue of exercising such cure rights.
 
5.19           Additional Rights Upon Event of Default.  After an Event of
Default under any Mezzanine Loan Document, Borrower shall timely comply with any
and all written directions of Mezzanine Lender with respect to any and all
aspects of the business of Borrower, including, without limitation, all
activities and operations of the Borrower related in any way to the Collateral
Assets, the Mortgaged Property, the Senior Loan Documents, any litigation
relating to any of the foregoing, any proceeding under the Federal Bankruptcy
Code, and any action or proceeding under state law designed to stay, adjust or
coordinate the enforcement of rights of creditors of Borrower, AssetCo or any
Senior Borrower.  In such event, if requested by Mezzanine Lender, Borrower
shall (i) hire or fire servicers, employees, consultants and other agents and
determine and modify the terms of engagement of any of them, whether or not
engaged prior to any Event of Default, (ii) commence, defend or settle
litigation relating to rights or obligations of Borrower, (iii) pay, not pay
(other than amounts then due and payable), refinance or amend the Senior Loan as
designated by Mezzanine Lender, (iv) commence, defend or settle any proceeding
under the Federal Bankruptcy Code and any action or proceeding under state law
designed to stay, adjust or coordinate the enforcement of rights of creditors of
Borrower, AssetCo or any Senior Borrower, and (v) take such action in any such
proceedings, including the filing of a plan of reorganization, as Mezzanine
Lender may request.  The preceding list is intended to illustrate the types of
actions Borrower may be required to take, and not intended to limit in any way
the more general requirement of the first sentence of this Section 5.19.  Any
action taken by Mezzanine Lender under this Section 5.19 may be taken in such
manner as Mezzanine Lender may deem appropriate, solely with a view to assuring
payment of the Note.  Notwithstanding anything to the contrary contained herein,
in no event shall Borrower be obligated to comply with any instructions of
Mezzanine Lender which would require Senior Borrower to breach any terms of the
Senior Loan Documents or violate any applicable laws
 
 
46

--------------------------------------------------------------------------------

 
 
5.20           Permitted Refinancing.  Notwithstanding anything to the contrary
contained herein, including without limitations the provisions hereof permitting
or contemplating prepayment of the Mezzanine Loan and/or the Senior Loans,
Borrower shall not enter into, and shall not permit or suffer AssetCo or any
Senior Borrower to enter into, any refinancing of the Mezzanine Loan or any or
all of the Senior Loans, whether by means of new debt (mortgage or mezzanine, or
pursuant to a repurchase facility) or preferred equity financing, except for a
Permitted Financing.
 
6.             Event of Default.
 
6.1           Event of Default.  “Event of Default” means the occurrence of any
one or more of the following events:
 
(a)           Borrower fails to pay, within five (5) days following the due date
thereof, any installment of Current Pay Interest on the Note, or Borrower fails
to pay the Note in full on or before the Maturity Date;
 
(b)           Borrower or any other Loan Party fails to pay within five (5) days
following written notice from Mezzanine Lender any amounts due hereunder or
under any of the other Mezzanine Loan Documents, other than amounts described in
clause (a); or
 
(c)           Any representation or warranty contained in this Agreement or any
other Mezzanine Loan Document or otherwise made in writing in connection with or
as contemplated by this Agreement, including, but not limited to any report,
certificate, financial statement or other document furnished to Mezzanine
Lender, shall be incorrect or false or misleading in any material respect as to
the period of time to which it relates; or
 
 
47

--------------------------------------------------------------------------------

 
 
(d)           Any failure by Borrower to strictly comply with the provisions of
any of the last two (2) sentences of Section 4.1(a) or Sections 4.10(f), 5.2,
5.5, 5.7, 5.12, 5.14 or 5.17; or
 
(e)           Except as expressly permitted pursuant to Section 5.5:  (a) any
change in direct or indirect beneficial ownership of CTLH, CT Manager, REIT
Holdings, Borrower, AssetCo or any Senior Borrower, or the mortgaging, pledging
or hypothecation of any such interest, (b) if either Borrower or AssetCo shall
transfer, permit the transfer of, suffer the transfer of or enter into any
agreement to transfer any Unencumbered Collateral Assets or the Collateral Asset
Loan Documents relating thereto or any portion thereof or interest therein,
and/or (c) if any of Borrower, AssetCo or any Senior Borrower shall transfer,
permit the transfer of, suffer the transfer of or enter into any agreement to
transfer any Senior Loan Collateral Asset or the Collateral Asset Loan Documents
relating thereto or any portion thereof or interest therein; or
 
(f)           Any Event of Default exists under any other Mezzanine Loan
Documents; or
 
(g)          Any representation to Mezzanine Lender by Borrower or any other
Loan Party as to the financial condition or credit standing of Borrower or any
other Loan Party, or any financial statement provided to Mezzanine Lender
pursuant to any Loan Document, is or proves to be false or misleading in any
material respect; or
 
(h)          Except for Permitted Transfers, any interest in Borrower, or the
Mezzanine Loan Collateral, is sold, conveyed, transferred, assigned, disposed of
or further encumbered, either directly or indirectly, or any agreement for any
of the foregoing is entered into; or
 
(i)           Any order or decree is entered by any court of competent
jurisdiction directly or indirectly enjoining or prohibiting Mezzanine Lender,
Borrower or any other Loan Party from performing any of their obligations under
the Mezzanine Loan Documents or the Transaction Documents; or
 
(j)           (1) Borrower or any other Loan Party makes an assignment for the
benefit of creditors; or petitions or applies to any court for the appointment
of a trustee or receiver for itself or for any part of its assets or for the
Mortgaged Property or any portion thereof, or commences any proceeding under any
bankruptcy, insolvency, readjustment of debt or reorganization statute or law of
any jurisdiction, whether now or hereafter in effect; or (2) if any such
petition or application is filed or any such proceedings are commenced, and
Borrower or any other Loan Party by any act indicates any approval thereof,
consent thereof, or acquiescence therein; or (3) an order is entered by any
third party appointing any such trustee or receiver, or adjudicating Borrower or
any other Loan Party bankrupt or insolvent, or approving the petition in any
such proceeding and same is not vacated or dismissed within ninety (90) days of
its filing; or (4) if any petition or application for any such proceeding or for
the appointment of a trustee or receiver is filed by any third party against
Borrower or any other Loan Party or their respective assets or the Mortgaged
Property, or any portion thereof, and same is not vacated or dismissed within
ninety (90) days of its filing; or
 
 
48

--------------------------------------------------------------------------------

 
 
(k)           Borrower or any other Loan Party fails to comply with, keep or
perform any of its other obligations, agreements, undertakings, covenants,
conditions or warranties under (i) this Agreement, (ii) any other Mezzanine Loan
Document, or (iii) any other document or instrument executed and delivered to
Mezzanine Lender by Borrower or any other Loan Party pursuant to this Agreement,
and such failure continues for a period of thirty (30) days after written notice
thereof by Mezzanine Lender to Borrower; or such longer time (not to exceed
ninety (90) days in the aggregate) as may reasonably be required by Borrower in
order to cure such default provided Borrower has commenced all action reasonably
necessary to cure same within said initial 30 day period and thereafter
diligently pursues the cure of said default; or
 
(l)           the failure of Borrower, AssetCo or any Senior Borrower to observe
or perform any agreement, covenant or obligation of it contained in any Senior
Loan Document, which failure continues beyond the expiration of any applicable
notice and grace period available thereunder to Borrower, AssetCo or any Senior
Borrower if one is provided; or
 
(m)         any of the Mezzanine Loan Documents ceases to be in full force and
effect (other than as a result of termination pursuant to its terms) or such
Mezzanine Loan Document or any of its material provisions is declared null and
void or otherwise becomes unenforceable in accordance with its terms; or
 
(n)          the occurrence of an event or circumstance which, in the absence of
the Intercreditor Agreement, would permit Senior Lender to accelerate or demand
payment of the indebtedness owing, to withhold future advances, or to exercise
any other remedies under any Senior Loan Document; or
 
(o)          the occurrence of any event which triggers any cure right of
Mezzanine Lender under the Intercreditor Agreement (in effect as of the date
hereof, as such Intercreditor Agreement may hereafter be amended or modified
with the approval of Borrower, it being acknowledged that Borrower shall have no
right or obligation to approve any such amendments or modifications); or
 
(p)          a CT Change of Control occurs; or
 
(q)          Borrower, AssetCo or any Senior Borrower fails to be a Single
Purpose Entity or engages in any conduct, whether by action or omission, that
would cause any of the assumptions in the Non-Consolidation Opinion to be
untrue; or
 
(r)           any federal tax lien is filed, or any judgment in excess of
$1,000,000.00 is entered, against Borrower, AssetCo or any Senior Borrower and
is not vacated or discharged of record, whether by payment, bonding or
otherwise, within thirty (30) days after the same is filed or entered; or
 
 
49

--------------------------------------------------------------------------------

 
 
(s)           the occurrence of an event or circumstance which would permit
Senior Credit Holders and/or JSN Holders to accelerate or demand payment of the
indebtedness owing, or to exercise any other remedies under, any Senior Credit
Stock Secured Note and/or any JSN Stock Secured Note, as applicable; or
 
(t)           Borrower, AssetCo or any Senior Borrower makes or permits any
distribution or application of Net Liquidation Proceeds or Non-Liquidation
Income in any  manner other than in strict compliance with Sections 2.5 and 5.6
of this Agreement, and/or the Cash Management Agreement, as applicable.
 
6.2           Mezzanine Lender’s Remedies.  If an Event of Default shall occur,
Mezzanine Lender shall have all rights and remedies available to it or for its
benefit under the Pledge Agreement and the other Mezzanine Loan Documents and
otherwise at law and in equity, including without limitation the termination by
Mezzanine Lender of Borrower’s right to draw funds from the Property Account.
 
6.3           Notice and Cure.  The foregoing Section 6.1(l) shall not be deemed
to entitle Borrower or any other Loan Party to notice and an opportunity to cure
any default under any Senior Loan Document, for which the applicable notice and
grace period provided therein, if any, has expired.
 
7.           Miscellaneous.
 
7.1           Indemnification.  Borrower agrees, unconditionally and
irrevocably, without limitation as to time, subject to the terms of this Section
below, to indemnify and hold harmless Mezzanine Lender, its members, and the
advisors, employees, officers, directors, and agents of Mezzanine Lender and of
its members (each, an “Indemnified Party” and, collectively, the “Indemnified
Parties”) from and against any and all losses, claims, damages, liabilities,
costs and expenses including, without limitation, the costs of preparation and
reasonable attorneys’ fees and disbursements and expenses of investigation
(collectively, “Losses”) incurred or suffered by an Indemnified Party (i) in
connection with or arising out of any breach of any warranty, or the inaccuracy
of any representation made by Borrower or any other Loan Party or the failure of
Borrower or any other Loan Party to fulfill any of its respective agreements,
covenants or conditions contained in this Agreement or in any of the other
Mezzanine Loan Documents, including, without limitation, any and all enforcement
costs or expenses, or (ii) in connection with any proceeding against Borrower or
Mezzanine Lender brought by any third party arising out of or in connection with
this Agreement or the other Mezzanine Loan Documents or the Transaction
Documents or the transactions contemplated hereby or thereby or any action taken
in connection herewith or therewith, whether or not the transactions
contemplated by this Agreement are consummated and whether or not any
Indemnified Party is a formal party to any proceeding.  Borrower agrees promptly
to reimburse any Indemnified Party for all such Losses as they are incurred or
suffered by such Indemnified Party.
 
 
50

--------------------------------------------------------------------------------

 
 
7.2           Notice of Indemnification.  If any Indemnified Party is entitled
to indemnification hereunder, such Indemnified Party shall give prompt notice to
Borrower of any claim or of the commencement of any proceeding against Borrower
or any Indemnified Party brought by any third party with respect to which such
Indemnified Party seeks indemnification pursuant hereto.  The failure to so
notify Borrower shall not relieve Borrower from any obligation or liability
unless Borrower is prejudiced thereby.  The Indemnified Party shall not
unreasonably withhold or delay its consent to a settlement of any claim or
proceeding proposed by Borrower so long as such settlement includes a release,
in form and substance satisfactory to the Indemnified Parties, from all
liability in respect of such claim, litigation or proceeding, such settlement
does not require the admission of liability or impose any other obligations on
the Indemnified Party and the Borrower pays all amounts required to accomplish
such settlement and all the expense of the Indemnified Parties in connection
with the claim and any related proceeding.
 
7.3           Costs.  In addition to any other obligations of Borrower to
indemnify the Mezzanine Lender herein or pursuant to any of the other Mezzanine
Loan Documents, Borrower will pay, and will save the Mezzanine Lender harmless
from liability for the payment of, all costs and expenses incurred and arising
in connection with negotiation, documentation, entering into, and enforcing
transactions contemplated hereby or by any of the other Mezzanine Loan Documents
and any subsequent proposal, modification, waiver or consent with respect
thereto, including, without limitation:  all document production and duplication
charges and the reasonable fees, charges and expenses of Mezzanine Lender’s
counsel in connection with the transactions contemplated hereby or any of the
other Mezzanine Loan Documents and any subsequent proposed modification of, or
proposed waiver or consent under, this Agreement or any of the other Mezzanine
Loan Documents, whether or not such proposed modification shall be effected or
proposed waiver or consent granted.
 
7.4           Survival of Covenants, Representations and Warranties;
Severability.  All covenants, representations and warranties contained in this
Agreement or the other Mezzanine Loan Documents or made in writing by or on
behalf of CT Manager, CTLH, REIT Holdings, Borrower, AssetCo or any Senior
Borrower in connection with the transactions contemplated by this Agreement or
the other Mezzanine Loan Documents shall survive until the Mezzanine Loan has
been repaid in full.  All statements contained in any certificate or other
instrument delivered to the Mezzanine Lender by or on behalf of the Borrower or
any other Loan Party pursuant to any Mezzanine Loan Document shall be deemed
representations and warranties of the Borrower as if made by Borrower under this
Agreement.  Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction.
 
7.5           Amendment and Waiver.  This Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may be given, only in a writing signed by Mezzanine Lender and Borrower.  This
Agreement and the other Mezzanine Loan Documents contain the entire agreement
and understanding between Mezzanine Lender, Borrower and Guarantor.
 
7.6           Notices, Etc.  Any notice, demand or other communication under
this Note shall be in writing and shall be deemed delivered on the earlier to
occur of (i) receipt or (ii) the date of delivery, refusal or non-delivery
indicated on the return receipt, if deposited in a United States Postal Service
depository, postage prepaid, sent registered or certified mail, return receipt
requested, or if sent via a recognized commercial courier service providing for
a receipt, addressed to the party to receive the same at the address of such
party set forth below.
 
 
51

--------------------------------------------------------------------------------

 
 
If to the Mezzanine Lender:
 
 
c/o Five Mile Capital Partners, LLC
Three Stamford Plaza
301 Tresser Boulevard, 12th Floor
Stamford, Connecticut 06901
Attn:  James G. Glasgow
Facsimile:  203.905.0954
E-mail: jglasgow@fivemilecapital.com
 
with a copy to:
 
 
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New  York, New York  10018
Attn:  Ross D. Gillman, Esq.
Facsimile:  212.355.3333
E-mail: rgillman@goodwinprocter.com
 
If to Borrower:
 
 
c/o Capital Trust, Inc.
410 Park Avenue
New York, New York  10022
Attn:  Geoffrey G. Jervis
Facsimile: 212.655.0044
E-mail: gjervis@capitaltrust.com
 
with a copy to:
 
 
Paul, Hastings, Janofsky & Walker LLP
75 East 55th Street
New York, New York  10022
Attn:  Michael Zuppone, Esq.
Facsimile:  212.230.7752
E-mail:  michaelzuppone@paulhastings.com
 



Any party may, from time to time, change the address at which such written
notices, demands or other communications are to be sent by giving the other
party written notice of such change addressed in the manner hereinabove
provided.
 
7.7           Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of the respective parties which are contained in this Agreement
shall bind and inure to the benefit of the successors and assigns of all parties
originally benefited thereby.  The terms and provisions of this Agreement and
the other Mezzanine Loan Documents shall inure to the benefit of and shall be
binding upon any assignee or transferee of the Mezzanine Lender, and in the
event of such transfer or assignment, the rights and privileges herein conferred
upon the Mezzanine Lender shall automatically extend to and be vested in, and
become an obligation of, such transferee or assignee, all subject to the terms
and conditions hereof.  In connection therewith, any such transferee or assignee
may disclose all documents and information which such transferee or assignee now
or hereafter may have relating to the Note, this Agreement, the other Mezzanine
Loan Documents, the Mortgaged Property, the Borrower or the other Loan Parties
or any of the business of any of the foregoing entities.  Provided that no Event
of Default shall then have occurred, Mezzanine Lender shall, prior to the
disclosure by Mezzanine Lender of any material documents and information by
Mezzanine Lender to any prospective assignee, transferee or participant, cause
such prospective assignee, transferee or participant to execute and deliver a
reasonably customary non-disclosure agreement (each, a “Non-Disclosure
Agreement”).
 
 
52

--------------------------------------------------------------------------------

 
 
7.8           Descriptive Headings; Interpretation.  The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.  References to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.  References to an “Article” or “Section” are, unless otherwise
specified, to an “Article” or “Section” of this Agreement, as the case may be.
 
7.9           Satisfaction Requirement.  If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be approved by or satisfactory to the Mezzanine Lender, except as
otherwise explicitly provided herein, the determination of such approval or
satisfaction shall be made by the Mezzanine Lender, as the case may be, in the
sole and absolute direction of the Person or Persons making such determination.
 
7.10           Governing Law.  This Agreement and the Note shall be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the law of the State of New York without regard to principles of conflict of
law.
 
7.11           Service of Process.  Each of the Borrower, AssetCo and each
Senior Borrower (i) irrevocably submits itself or himself, as the case may be,
to the jurisdiction of the courts of the State of New York in the City of New
York, Borough of Manhattan, and to the jurisdiction of the United States
District Court for the Southern District of New York for the purpose of any
suit, action or other proceeding arising out of or based upon this Agreement,
the Note, the other Mezzanine Loan Documents or the subject matter hereof or
thereof brought by the Mezzanine Lender, (ii) waives, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court, and (iii) consents to service of process by registered mail at the
address to which notices are to be given if personal service is not with the
exercise of reasonable efforts possible.  Final judgment beyond applicable
appeal rights against any of the Borrower, AssetCo or any Senior Borrower in any
such action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit, action or proceeding on the judgment, a certified or true
copy of which shall be conclusive evidence of the fact and of the amount of any
indebtedness or liability of the Borrower, AssetCo or any Senior Borrower
therein described or in any other manner provided by or pursuant to the laws of
such other jurisdiction.  The Mezzanine Lender may, at its option, bring suit or
institute other judicial proceedings against the Borrower, AssetCo or any Senior
Borrower or the assets of the Borrower, AssetCo or any Senior Borrower in any
state or federal court of the United States or in any country or place where the
Borrower or any Principal or such assets may be found.
 
 
53

--------------------------------------------------------------------------------

 
 
7.12           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.
 
7.13           Interpretation.  Notwithstanding that this Agreement was
initially prepared by Mezzanine Lender’s Counsel, this Agreement has been
reviewed and negotiated by competent counsel on behalf of the Borrower and the
other Loan Parties, and all parties to this Agreement hereby agree that no
portion of this Agreement nor this Agreement as a whole shall be construed
against the Mezzanine Lender solely as a result of this Agreement having been so
prepared.  Whenever used, the singular number shall include the plural, the
plural the singular and the words “Mezzanine Lender” and “Borrower” shall
include their respective successors, assigns, heirs, executors and
administrators.
 
7.14           Waiver of Jury Trial.  Each of the parties hereby waives trial by
jury in any litigation, suit or proceeding between them in any court with
respect to, in connection with, or arising out of this Agreement, the Note, any
other Mezzanine Loan Document, any Senior Loan Document, any Transaction
Document or the validity, protection, interpretation, collection or enforcement
thereof.
 
7.15           Execution and Binding Effect.  Upon and not until execution of
this Agreement by the Borrower, on the one hand, and the Mezzanine Lender on the
other, this Agreement shall be binding upon and enforceable against the Borrower
and the Mezzanine Lender, respectively.
 
7.16           Publicity.  Without the other parties’ approval, neither
Borrower, Guarantor nor Mezzanine Lender, nor their respective Affiliates, will
issue any press release or otherwise make any public announcement naming the
other parties or their Affiliates indicating its or their involvement with this
Agreement or any other Transaction Document.  Notwithstanding the foregoing, any
party shall be permitted to make public announcements that are required by law
or any applicable governmental regulatory body as it relates to such party, as
the case may be.
 
7.17           No Partnership or Joint Venture.  As set forth in that certain
Borrower’s Affidavit delivered by Borrower to Mezzanine Lender as of the date
hereof, neither anything contained herein, in the Borrower’s Charter Documents,
nor the acts of the parties hereto shall be construed to create a partnership or
joint venture between the Borrower and the Mezzanine Lender.  The Borrower is
not a partner of the Mezzanine Lender or a representative of the Mezzanine
Lender, and nothing in this Agreement or in the Borrower’s Charter Documents
shall be construed to make the Mezzanine Lender liable to Borrower, any other
Loan Party or any Third Party for debts or claims accruing against the Borrower.
 
 
7.18
Omitted.

  
 
54

--------------------------------------------------------------------------------

 
 
 
7.19
Assignment and Participation.

 
(a)           Borrower may not sell, assign or transfer any interest in the
Mezzanine Loan Documents or any portion thereof (including Borrower’s rights,
title, interests, remedies, powers and duties hereunder and thereunder).
 
(b)           Mezzanine Lender and each assignee of all or a portion of the
Mezzanine Loan shall have the right from time to time in its discretion to
consummate an Assignment and/or a Participation.  In connection with any
proposed Assignment and/or Participation, Mezzanine Lender and each applicable
assignee shall cause the applicable prospective assignee and/or participant to
execute and deliver a Non-Disclosure Agreement as and to the extent set forth in
Section 7.7.  Borrower agrees to reasonably cooperate with Mezzanine Lender, at
Mezzanine Lender’s request, in order to effectuate such Assignment or
Participation, provided that no such Assignment or Participation shall
materially increase Borrower’s obligations or materially decrease Borrower’s
rights under the Mezzanine Loan Documents and Mezzanine Lender shall reimburse
Borrower for Borrower’s reasonable costs and expenses incurred in connection
with any componentization.  In the case of an Assignment, (i) each assignee
shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Mezzanine Lender as a “Mezzanine Lender” hereunder
and under the other Mezzanine Loan Documents, (ii) the assigning Mezzanine
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to an Assignment, relinquish its rights and be released
from its obligations under this Agreement, and (iii) one Mezzanine Lender (the
“Authorized Lender”) shall serve as agent for all Mezzanine Lenders and shall be
the sole Mezzanine Lender to whom notices, requests and other communications
shall be addressed and the sole party authorized to grant or withhold consents
hereunder on behalf of the Mezzanine Lenders, to receive such notices, requests
and other communications and/or to grant or withhold consents, as the case may
be) and to be the sole Mezzanine Lender to designate the account to which
payments shall be made by Borrower to the Mezzanine Lenders hereunder.  Unless
an Event of Default shall then have occurred, (i) the terms of any Assignment or
Participation hereunder shall provide that, prior to the occurrence of an Event
of Default, no assignee or participant shall have any right or authority to
participate in any decision involving the granting or withholding of consent by
the Mezzanine Lender(s) hereunder and (ii) the Authorized Lender shall be
controlled, managed or advised by Five Mile Capital Partners LLC (“FMC”) or any
entity that acquires or succeeds to all or substantially all of FMC’s
businesses), either pursuant to such Authorized Lender’s (or its direct or
indirect control party’s) Charter Documents or pursuant to a written agreement.
 
 
55

--------------------------------------------------------------------------------

 
 
(c)           Mezzanine Lender shall maintain or cause to be maintained, as
agent for Borrower, a register (the “Register”) at c/o Five Mile Capital
Partners, Three Stamford Plaza, 301 Tresser Boulevard, 12th Floor, Stamford, CT
06901, or such other address as it shall notify Borrower in writing, on which it
shall enter the name or names and address or addresses, and principal and
interest owing to each of the registered owner or owners from time to time of
the Notes.  The Person in whose name a Note is so registered shall be deemed and
treated as the sole owner thereof for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any assignee of Mezzanine Lender at any
reasonable time and from time to time upon reasonable prior
notice.  Notwithstanding anything to the contrary in this Agreement, no transfer
of a direct interest in a Note or portion thereof shall be effective unless it
has been recorded in the Register pursuant to this Section 7.19(c).  In the
event that Mezzanine Lender (or its assignee) consummates a Participation
pursuant to Section 7.19(b), Mezzanine Lender shall maintain with respect to
such participation, acting for this purpose as agent for Borrower, a register
comparable to the Register (the “Participant Register”).  Interests in the
rights and/or obligations of Mezzanine Lender (or its assignee) under this
Agreement may be participated in whole or in part only by registration of such
participation on such Participant Register.  If requested by the Borrower,
Mezzanine Lender shall make the Participant Register available to Borrower upon
either (i) the exercise by a participant of remedies hereunder or (ii) a request
for the Participant Register by the United States Internal Revenue Service.  The
foregoing language is intended to cause the Mezzanine Loan to be in “registered
form” as defined in Treasury Regulations Sections 5f.103-1(c) and 1.871-14(c)
and shall be interpreted and applied consistently therewith.  Borrower agrees
that upon effectiveness of any Assignment of any Note in part, Borrower will
promptly provide to the assignor and the assignee separate promissory notes in
the amount of their respective interests (but, if applicable, with a notation
thereon that it is given in substitution for and replacement of an original Note
or any replacement thereof), and otherwise in the form of such Note.  Each
potential assignee and potential participant (until it becomes clear that such
potential assignee or potential participant is not to become an actual assignee
or participant), and each actual assignee and participant shall be entitled to
receive all information received by Mezzanine Lender under this
Agreement.  After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Mezzanine Lender of the
identity and address of the assignee.  Notwithstanding anything in this
Agreement to the contrary, after an Assignment, the assigning Mezzanine Lender
(in addition to the assignee) shall continue to have the benefits of any
indemnifications contained in this Agreement which such assigning Mezzanine
Lender had prior to such assignment with respect to matters occurring prior to
the date of such assignment.
 
(d)           Borrower covenants and agrees to cooperate with Mezzanine Lender
in effecting any Assignment or Participation, provided that except for any of
Borrower’s own counsel fees, Borrower shall not be obligated to incur any costs
or expenses to provide such cooperation.
 
(e)           If, pursuant to this Section 7.19, any interest in this Agreement
or any Note is transferred to any transferee that is not a U.S. Person, the
transferor Mezzanine Lender shall cause such transferee, concurrently with the
effectiveness of such transfer, (i) to furnish to the transferor Mezzanine
Lender either Form W-8BEN or Form W-8ECI or any other form in order to establish
an exemption from, or reduction in the rate of, U.S. withholding tax on all
interest payments hereunder, and (ii) to agree (for the benefit of Mezzanine
Lender and Borrower) to provide the transferor Mezzanine Lender a new Form
W-8BEN or Form W-8ECI or any forms reasonably requested in order to establish an
exemption from, or reduction in the rate of, U.S. withholding tax upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such transferee, and to comply from
time to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.
 
 
56

--------------------------------------------------------------------------------

 
 
7.20         Remedies of Borrower.  If a claim is made that Mezzanine Lender or
its agents have unreasonably delayed acting or acted unreasonably in any case
where by law or under this Agreement, the Note, the Mortgage or the other Loan
Documents, any of such Persons has an obligation to act promptly or reasonably,
Borrower agrees that no such Person shall be liable for any monetary damages,
and Borrower’s sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment.
 
7.21         Discussions with Senior Lender.  In connection with the exercise of
its rights set forth in the Mezzanine Loan Documents, Mezzanine Lender shall
have the right at any time to discuss the Collateral Assets, the Collateral
Asset Loans, the Mortgaged Properties, the Senior Loan, the Mezzanine Loan or
any other matter directly with Senior Lender or Senior Lender’s consultants,
agents or representatives without notice or permission from Borrower, AssetCo or
any Senior Borrower, nor shall Mezzanine Lender have any obligation to disclose
such discussions or the contents thereof with Borrower, AssetCo or any Senior
Borrower.
 
7.22         Independent Approval Rights.  If any action, proposed action or
other decision is consented to or approved by Senior Lender, such consent or
approval shall not be binding or controlling on Mezzanine Lender.  Borrower
hereby acknowledges and agrees that (i) the risks of Senior Lenders in making
the Senior Loans are different from the risks of Mezzanine Lender in making the
Loan, (ii) in determining whether to grant, deny, withhold or condition any
requested consent or approval any Senior Lender and Mezzanine Lender may
reasonably reach different conclusions, and (iii) Mezzanine Lender has an
absolute independent right to grant, deny, withhold or condition any requested
consent or approval based on its own point of view (but subject to the duty to
act reasonably and in good faith, as may be expressly set forth in this
Agreement).  Further, the denial by Mezzanine Lender of a requested consent or
approval shall not create any liability or other obligation of Mezzanine Lender
if the denial of such consent or approval results directly or indirectly in a
default under any Senior Loan, and Borrower hereby waives any claim of liability
against Mezzanine Lender arising from any such denial.
 
7.23         Certain Investments by Mezzanine Lender and its
Affiliates.  Mezzanine Lender may  not, and shall not permit or suffer its
Affiliates to, own or control any debt investments, including without
limitations mortgage loans, mezzanine loans, senior or subordinated notes
comprising mortgage or mezzanine loans, and participations and
sub-participations in any of the foregoing, that are secured, directly or
indirectly, by the Mortgaged Properties that constitute the underlying real
estate collateral for the Collateral Assets listed on Schedule 7.23 (the
“Restricted Collateral Assets”), unless each of the following conditions is
satisfied with respect to such investment:  (a) Mezzanine Lender waives any
consent or approval rights under this Agreement, the other Mezzanine Loan
Documents and/or the Intercreditor Agreements as they pertain to the Restricted
Collateral Asset; and (b) either (i) as a result of such investment, Mezzanine
Lender or its Affiliate does not control a class of interests that is senior to,
or pari passu with, the Restricted Collateral Asset; or (ii) the investment is
in or derives value from a class of interests that is junior to the Restricted
Collateral Asset; or (iii) the investment is in CMBS or a similar securitized
derivative or financial product, other than in the directing or controlling
class with respect thereto, or a class likely to become the directing or
controlling class with respect thereto over time; provided that the foregoing
covenant of Mezzanine Lender shall terminate with respect to each Restricted
Collateral Asset upon the earlier to occur of (a) payment in full of the
Mezzanine Loan, or (b) the applicable Collateral Asset Holder’s sale, transfer,
assignment, conveyance or other disposition of, or acceptance of payment
(including, if applicable, a discounted pay-off) in final satisfaction of, such
Restricted Collateral Asset.  Notwithstanding the foregoing, in no event shall
Mezzanine Lender be prohibited from owning, or from exercising control rights or
any other rights or remedies with respect to, (1) any debtor-in-possession
financing extended to the Underlying Obligor with respect to the Collateral
Asset identified on Schedule A-3 as “CNL MSREF Hotel Portfolio”, (2) any
investment acquired by Mezzanine Lender or its Affiliates pursuant to Section
7.24 below; and/or (3) any investments that are not listed on Schedule 7.23,
including without limitation, the investments listed on Schedule 7.23-A.
 
 
57

--------------------------------------------------------------------------------

 
 
7.24         Further Investment in Collateral Assets.  In the event that any
Loan Party identifies an opportunity to invest additional capital in any
Collateral Asset (other than a Protective Advance, which shall be permitted, if
at all, in accordance with Section 5.13(b) herein), including without limitation
in connection with any loan workout or restructuring, Borrower shall so notify
Mezzanine Lender, which notice shall include the basic economic terms on which
such capital would be invested.  No Loan Party (or any Affiliate of a Loan
Party) shall make any such investment without Mezzanine Lender’s prior written
consent, which shall not be unreasonably withheld so long as such investment
would not result in a Material Adverse Change, and shall not be made, in any
event by REIT Holdings, Borrower, AssetCo or any Senior Borrower.  In the event
that the Loan Party elects not to pursue such investment, such Loan Party shall
offer to Mezzanine Lender the opportunity to do so prior to offering such
opportunity to any other party.
 
7.25         Tax Treatment of Funding Fee and Certain Payments to Mezzanine
Lender.  The parties shall treat the Funding Fee and any other payments made to
Mezzanine Lender on the Closing Date described in Section 3.1(n) as a reduction
of the issue price of the Mezzanine Loan under Treasury Regulations Section
1.1273-2(g)(2) for all tax purposes and shall file all tax returns and take all
tax positions consistent with the foregoing.
 
 
7.26
Indemnified Taxes.

 
(a)           All payments made by Borrower hereunder shall be made free and
clear of, and without reduction for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (“Indemnified Taxes”), excluding (i)
taxes measured by the Mezzanine Lender’s (or its assignee’s) income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which
Mezzanine Lender (or its assignee) is resident, or organized or any political
subdivision thereof, or by the jurisdiction of Mezzanine Lender’s (or its
assignee’s) applicable lending office, or (ii) withholding taxes imposed by the
United States of America, any state, commonwealth, protectorate territory or any
political subdivision or taxing authority thereof or therein as a result of the
failure of Mezzanine Lender (or its assignee) to comply with the terms of
paragraph (b) below, provided, however, that if Mezzanine Lender is otherwise
exempt from or subject to a reduced rate of withholding tax and becomes subject
to taxes or additional taxes, as applicable, because of its failure to deliver a
form required in paragraph (b) below, Borrower shall take such steps as
Mezzanine Lender shall reasonably request to assist Mezzanine Lender to recover
such taxes.  Whenever any non-excluded Indemnified Tax is payable pursuant to
applicable law by Borrower, Borrower shall send to Mezzanine Lender an original
official receipt showing payment of such non-excluded Indemnified Tax or other
evidence of payment reasonably satisfactory to Mezzanine Lender.  Borrower
hereby indemnifies Mezzanine Lender for any incremental taxes, interest or
penalties that may become payable by Mezzanine Lender which may result from any
failure by Borrower to pay any such non-excluded Indemnified Tax when due to the
appropriate taxing authority or any failure by Borrower to remit to Mezzanine
Lender the required receipts or other required documentary
evidence.  Notwithstanding the foregoing, if after the date of this Agreement,
there is any change in applicable law (or in the application and/or
administration of existing law by any Governmental Authority) such that
compliance by Mezzanine Lender (or by any applicable transferee as contemplated
in Section 7.19(e)) with the terms of paragraph (b) below is no longer effective
to avoid the payment by Borrower of the withholding taxes referenced above that
are imposed by the United States of America, any state, commonwealth,
protectorate territory or any political subdivision or taxing authority thereof
or therein, provided that Borrower pays such withholding taxes and sends
Mezzanine Lender an original official receipt showing payment of the same or
other evidence of payment reasonably satisfactory to Mezzanine Lender, such
amounts shall, from and after such date, not be included or constitute
Indemnified Taxes hereunder and Borrower shall have no obligation to separately
remit the amount of such withholding taxes to Mezzanine Lender hereunder.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)           Mezzanine Lender (and any assignees) agrees that, prior to the
first date on which any payment is due such entity hereunder, it will deliver to
Borrower two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI or W-9 or successor applicable form, as the case may be,
certifying in each case that such entity is entitled to receive payments under
the Note, without deduction or withholding of any United States federal income
taxes; in addition, in the case of a Mezzanine Lender  (or assignee) that is not
a U.S. person within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Mezzanine Lender”), and that is claiming exemption from the withholding of U.S.
federal income tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a certificate to the effect that such Foreign
Mezzanine Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code (which, in the case of a Foreign Mezzanine
Lender that is a partnership for U.S. federal income tax purposes, shall be
determined at the partner level in accordance with Treasury Regulations Section
1.871-14(g)), or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code.  Each entity required to deliver to Borrower any
certificate, a Form W-8BEN or W-8ECI or W-9 pursuant to the preceding sentence
further undertakes to deliver to Borrower two further copies of such forms, or
successor applicable forms, or other manner of certification, as the case may
be, on or before the date that any such form expires (which, in the case of the
Form W-8ECI, is the last day of each U.S. taxable year of the non-U.S. entity)
or becomes obsolete or after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, and such other
extensions or renewals thereof as may reasonably be requested by Borrower,
certifying in the case of a Form W-8BEN or W-8ECI that such entity is entitled
to receive payments under the Note without deduction or withholding of any
United States federal income taxes, unless in any such case an event (including,
without limitation, any change in treaty, applicable law or regulation) has
occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
entity from duly completing and delivering any such form with respect to it and
such entity advises Borrower that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax and in
the case of a Form W-9, establishing an exemption from United States backup
withholding.
 
 
59

--------------------------------------------------------------------------------

 
 
7.27           Allocation for Tax Purposes.  For U.S. federal income tax
purposes, the Borrower and Mezzanine Lender agree that (i) the Mezzanine Loan
and the equity in REIT Holdings that will be granted to an affiliate of
Mezzanine Lender are part of an investment unit within the meaning of
Section 1273(c)(2) of the Code and (ii) that the issue price of the Mezzanine
Loan under Section 1273 of the Code is $72,176,277.33 and that the issue price
of the equity in REIT Holdings is $10,823,722.67.  Borrower and Mezzanine Lender
shall file all tax returns consistent with the foregoing and shall take no tax
position inconsistent with the foregoing.


7.28           Tax Treatment of the Mezzanine Loan.  Borrower and Mezzanine
Lender agree that the Mezzanine Loan is intended to be debt for U.S. federal,
state and local income and franchise tax purposes and agree to treat the
Mezzanine Loan accordingly for all such purposes, unless otherwise required by a
taxing authority.


7.29           U.S. Federal Income Tax Reporting.  Borrower and Mezzanine Lender
agree that for U.S. federal income tax purposes: (a) the Mezzanine Loan does not
provide for contingent payments and is not subject to Treasury Regulations
Section 1.1275-4, and (ii) the original issue discount calculations shall be
made assuming that the Mezzanine Loan will be repaid on the Maturity Date under
Treasury Regulations Section 1.1272-1(c)(5).
 
 [Remainder of Page Intentionally Blank]
 
 
60

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as an instrument under seal as of the date and year first above
written.
 

 

 
BORROWER:
 
CT Legacy REIT Mezz Borrower, Inc.,
a Maryland corporation
 
 
By: /s/ Geoffrey G. Jervis
Name: Geoffrey G. Jervis
Title: Chief Financial Officer
 
MEZZANINE LENDER:
 
Five Mile Capital II CT Mezz SPE LLC,
a Delaware limited liability company
 
By: Five Mile Capital II Equity Pooling LLC,
a Delaware limited liability company, its sole member
 
By: Five Mile Capital Partners LLC,
a Delaware limited liability company,
its manager
 
 
By: /s/ Scott Leitman
Name: Scott Leitman
Title: Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
(Initial Unencumbered Collateral Assets)


1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  
     
8.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1-A
(Designated Value of Selected Assets for Current Distribution Purposes)


a.  [***]  
b.  [***]  
c.  [***]  
d.  [***]  
 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2-A
(Citi Collateral Assets)
 
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2-B-1
(JPMCB Collateral Assets)
 
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  
     
8.
[***]  
[***]  
     
9.
[***]  
[***]  
     
10.
[***]  
[***]  
     
11.
[***]  
[***]  
     
12.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2-B-2
(JPMCF Collateral Assets)
 
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  
     
8.
[***]  
[***]  
     
9.
[***]  
[***]  
     
10.
[***]  
[***]  
     
11.
[***]  
[***]  
     
12.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2-C
(MS Collateral Assets)
 
1.
[***]  
[***]  
     
2.
[***]  
[***]  
     
3.
[***]  
[***]  
     
4.
[***]  
[***]  
     
5.
[***]  
[***]  
     
6.
[***]  
[***]  
     
7.
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3-A
(Citi Loan Documents)


(All documents are dated as of March ___, 2011 unless otherwise indicated.)


1.
Amended and Restated Master Repurchase Agreement by and between CT Legacy Citi
SPV, LLC, a Delaware limited liability company (“Seller”), and Citigroup Global
Markets Inc. and Citigroup Financial Products Inc., each a Delaware corporation
(collectively, “Buyer”).



2.
Guarantee Agreement made by CT Legacy Asset, LLC, a Delaware limited liability
company, for the benefit of Buyer.



3.
Amended and Restated Custodial Agreement by and among Seller, Buyer and Deutsche
Bank Trust Company Americas, a New York banking corporation.



4.
Interim Servicing Agreement by and among Seller, Buyer and Midland Loan
Services, a division of PNC Bank, National Association (as successor by merger
with Midland Loan Services, Inc.).



5.
Amended and Restated Depository Agreement by and among PNC Bank, National
Association, a national banking association, Seller and Buyer.



6.
Uniform Commercial Code Financing Statement naming Seller, as debtor, and Buyer,
as secured party, to be filed in the office of the Secretary of State of the
State of Delaware.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3-B
(JPM Loan Documents)


(All documents are dated as of March ___, 2011 unless otherwise indicated.)

 
JPMorgan Chase Bank Repurchase Facility


1.
Amended and Restated Master Repurchase Agreement by and between CT Legacy JPM
SPV, LLC, a Delaware limited liability company (“Seller”), and JPMorgan Chase
Bank, N.A. (“Buyer”).



2.
Guarantee Agreement made by CT Legacy Asset, LLC, a Delaware limited liability
company, for the benefit of Buyer.



3.
Amended and Restated Custodial Agreement by and among Seller, Buyer and Bank of
America, National Association.



4.
Amended and Restated Interim Servicing Agreement by and among Seller, Buyer and
Midland Loan Services, a division of PNC Bank, National Association (as
successor by merger with Midland Loan Services, Inc.).



5.
Amended and Restated Depository Agreement by and among PNC Bank, National
Association, Seller and Buyer.



6.
Uniform Commercial Code Financing Statement naming Seller, as debtor, and Buyer
and JPMorgan Chase Funding Inc., as secured parties, to be filed in the office
of the Secretary of State of the State of Delaware.



7.
1992 ISDA Master Agreement by and between Buyer (in its individual capacity and
as successor-in-interest to Bear Stearns Capital Markets Inc., “Party A”) and
Seller (as successor-in-interest to CT BSI Funding Corp.) and Capital Trust,
Inc. (collectively, “Party B”), including (a) the Schedule (the “Morgan
Schedule”), dated as of August 26, 2005, and (b) the Credit Support Annex (the
“Morgan Annex”), dated as of August 26, 2005, as amended by (i) that certain
novation letter agreement, dated as of September 23, 2008 (the “Novation
Letter”), by and among Party A (in its individual capacity), CT BSI Funding
Corp., Bear Stearns International Limited, Bear Stearns Capital Markets Inc.,
Bear Stearns Forex Inc. and Bear Stearns Bank PLC and (ii) that certain
amendment agreement, dated as of May 28, 2009 (the “Amendment Agreement”), by
and among Party A (in its individual capacity and as successor-in-interest to
Bear Stearns Capital Markets Inc.) and Party B (as further amended, restated,
supplemented or otherwise modified from time to time, collectively, the “Morgan
Master Agreement”).


 
 
 

--------------------------------------------------------------------------------

 

 
JPMorgan Chase Funding Repurchase Facility


1.
Amended and Restated Master Repurchase Agreement by and between CT Legacy JPM
SPV, LLC, a Delaware limited liability company (“Seller”), and JPMorgan Chase
Funding Inc. (“Buyer”).



2.
Guarantee Agreement made by CT Legacy Asset, LLC, a Delaware limited liability
company, for the benefit of Buyer.



3.
Amended and Restated Custodial Agreement by and among Seller, Buyer and Bank of
America, National Association.



4.
Amended and Restated Interim Servicing Agreement by and among Seller, Buyer and
Midland Loan Services, a division of PNC Bank, National Association (as
successor by merger with Midland Loan Services, Inc.).



5.
Amended and Restated Depository Agreement by and among PNC Bank, National
Association, Seller and Buyer.



6.
Uniform Commercial Code Financing Statement naming Seller, as debtor, and Buyer
and JPMorgan Chase Bank, N.A., as secured parties, to be filed in the office of
the Secretary of State of the State of Delaware.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3-C
(MS Loan Documents)


(All documents are dated as of March ___, 2011 unless otherwise indicated.)


1.
Amended and Restated Master Repurchase Agreement by and between CT Legacy MS
SPV, LLC, CT XLC Holding, LLC, Bellevue C2 Holdings, LLC and CNL Hotel JV, LLC,
each a Delaware limited liability company (collectively, “Seller”), and Morgan
Stanley Asset Funding Inc. (“Buyer”).



2.
Guarantee Agreement made by CT Legacy Asset, LLC, a Delaware limited liability
company, for the benefit of Buyer.



3.
Amended and Restated Custodial Agreement by and among Seller, Buyer and Deutsche
Bank Trust Company Americas, a New York banking corporation.



4.
Amended and Restated Interim Servicing Agreement by and among Seller, Buyer and
Midland Loan Services, a division of PNC Bank, National Association (as
successor by merger with Midland Loan Services, Inc.).



5.
Amended and Restated Depository Agreement by and among PNC Bank, National
Association, Seller and Buyer.



6.
Uniform Commercial Code Financing Statement naming Seller, as debtor, and Buyer,
as secured party, to be filed in the office of the Secretary of State of the
State of Delaware.


 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.1(l)
(Financial Statements)


The following financial statements of Guarantor, as they appear in Guarantor's
Form 10-Q filed with the Securities and Exchange Commission on October 26, 2010,
as they pertain to periods ending September 30, 2010 only:


1.
Consolidated Balance Sheets – September 30, 2010 (unaudited) and December 31,
2009



2.
Consolidated Statements of Operations – Three and Nine Months Ended September
30, 2010 (unaudited) and 2009 (unaudited)



3.
Consolidated Statements of Changes in Shareholders' Equity (Deficit) – Nine
Months Ended September 30, 2010 (unaudited) and 2009 (unaudited)



4.
Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2010
(unaudited) and 2009 (unaudited)


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.10-A
(Receipt and Use of Proceeds)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.10-B
(Capitalization – Organizational Structure)


(See attached)
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4.16
(Related Party Transactions)


Asset
 
Description
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
     
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.17
(Bank Accounts)
 
AssetCo  - CT Legacy Asset, LLC


Bank Name:  Bank of America
Account # [***]  


Borrower - CT Legacy REIT Mezz Borrower, Inc.


Bank Name:  Bank of America
Account # [***]  
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.1
(Guarantor and Affiliates Investments in Collateral Assets)


Asset
 
Description
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  
[***]  
 
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.11
(Form of Covenant Compliance Certificate)
 
[    ] [  ], 201[  ]
 
Five Mile Capital II CT Mezz SPE LLC
c/o Five Mile Capital Partners, LLC
Three Stamford Plaza
301 Tresser Boulevard, 12th Floor
Stamford, Connecticut 06901
Attention:  James Glasgow
 
This Covenant Compliance Certificate is furnished pursuant to that certain
Mezzanine Loan Agreement, dated as of March [  ], 2011 by and between Five Mile
Capital II CT Mezz SPE LLC (“Mezzanine Lender”) and CT Legacy REIT Mezz
Borrower, Inc. (“Borrower”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Mezzanine Loan
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
Covenant Compliance Certificate have the respective meanings ascribed thereto in
the Mezzanine Loan Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
 
1.
I am a duly elected [INSERT TITLE OF OFFICER] of Borrower.

 
 
2.
All of the financial statements, calculations and other information set forth in
this Covenant Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct as of the
date hereof.

 
 
3.
I have reviewed the terms of the Mezzanine Loan Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and financial condition of Borrower during the accounting period
covered by the financial statements attached (or most recently delivered to
Lender if none are attached).

 
 
4.
As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Section 5.11 of the Mezzanine Loan Agreement, except as
described on Schedule A attached hereto, Borrower has observed or performed all
of its covenants and other agreements in all material respects, and satisfied in
all material respects, every condition, contained in the Mezzanine Loan
Agreement and the related documents to be observed, performed or satisfied by
it.

 
 
5.
The examinations described in Paragraph 3 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or default during or at the end of the accounting period covered by
the attached financial statements or statement as of the date of this Covenant
Compliance Certificate, except as set forth below.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
As of the date hereof, each of the representations and warranties made by
Borrower in the Mezzanine Loan Agreement are true, correct and complete in all
material respects with the same force and effect as if made on and as of the
date hereof, except as described on Schedule A attached hereto.

 
 
7.
Attached as Exhibit 1 hereto is a description of all interests of Affiliates of
Borrower in any underlying Mortgaged Property (including without limitation, any
lien, encumbrance or other debt or equity position or other interest in the
underlying Mortgaged Property that is senior or pari passu with a Collateral
Asset in right of payment or priority).

 
 
8.
Attached as Exhibit 2 hereto are the financial statements required to be
delivered pursuant to Section 5.11 of the Mezzanine Loan Agreement (or, if none
are required to be delivered as of the date of this Covenant Compliance
Certificate, the financial statements most recently delivered pursuant to
Section 5.11 of the Mezzanine Loan Agreement), which financial statements, to
the best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the financial condition and operations of Borrower as of the
date or with respect to the period therein specified, determined in accordance
with the requirements set forth in Section 5.11.

 
To the best of my knowledge, Borrower has, during the period since the delivery
of the immediately preceding Covenant Compliance Certificate, observed or
performed all of its covenants and other agreements in all material respects,
and satisfied in all material respects every condition, contained in the
Mezzanine Loan Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or default, except as set forth in Schedule A.  A “default” for such
purposes means any event or circumstance that, with giving of notice or passage
of time, would constitute an Event of Default
 
Described in Schedule A are the exceptions, if any, to the immediately preceding
grammatical paragraph and to numbered paragraphs 4, 5 and 6, listing, in detail,
the nature of the conditions or events, the periods during which they have
existed and the action which the Guarantor or Borrower has taken, is taking, or
proposes to take with respect to each such condition or event.

 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit,
schedule or other attachment hereto, or otherwise covered by this Covenant
Compliance Certificate, are made and delivered this [  ] day of [    ], 201[  ].
 


__________________________________
Name:
Title:
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
to Covenant Compliance Certificate
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.13
(Budget)


CT Legacy REIT Mezz Borrower, Inc.
Estimated Annual Budget
       
2011
Audit fees
 
[***]
     
Tax compliance / consulting
 
[***]
     
Legal fees (asset specific)
 
[***]
     
Legal fees (general - asset management)
 
[***]
     
Legal fees (Repurchase agreements)
 
[***]
     
Legal fees (Corporate)
 
[***]
     
Independent Director Fees
 
[***]
     
REIT Funding fee
 
[***]
     
Travel
 
[***]
     
Other operating (Filing fees, FedEx, etc.)
 
[***]
     
Bank charges
 
[***]
     
Miscellaneous
 
[***]
Total
 
[***]

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.23
(Restricted Collateral Assets)


First Mortgage Loans


Loan
Securitization Pool (if any)
[***]  
 
[***]  
 
[***]  
 
[***]  
 
[***]  
 
[***]  
 
[***]  
 



Subordinate Loans


Loan
Securitization Pool (if any)
[***]  
[***]  
[***]  
   
[***]  
[***]  
   
[***]  
[***]  
[***]  
   
[***]  
 
[***]  
 
[***]  
 
[***]  
 
[***]  
[***]  
   
[***]  
[***]  
   
[***]  
[***]  
   
[***]  
[***]  
[***]  
[***]  
[***]  
[***]  
   
[***]  
[***]  
   
[***]  
[***]  
[***]  
[***]  

 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 
 
 

--------------------------------------------------------------------------------

 
 
[***]  
[***]  
   
[***]  
[***]  
   
[***]  
[***]  
   
[***]  
     
[***]  
     


 
 
[***]  
Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

